Case 3:18-cv-01708-VLB Document 36-5 Filed 07/26/19 Page 1 of 38




                 EXHIBIT 2
          Case
            Case
               3:18-cv-01708-VLB
                 3:18-cv-01708-VLBDocument
                                    Document
                                           36-5
                                             1 Filed
                                                Filed10/15/18
                                                      07/26/19 Page
                                                                Page12ofof538




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


HUNTINGTON TECHNOLOGY                             I Case No. ----------
FINANCE, INC. f/k/a MACQUARIE
EQUIPMENT FINANCE, INC.
f/k/a MACQUARIE EQUIPMENT
FINANCE, LLC

                Plaintiff,

         vs.

GARETT ALAN NEFF a/k/a
GARY NEFF, JOHN MARK SCHMID,
and DAVID KARL SCHMID

                Defendants.


                                         COMPLAINT

         Plaintiff Huntington Technology Finance, Inc. f/k/a Macquarie Equipment Finance, Inc.

f/k/a Macquarie Equipment Finance, LLC, by the undersigned counsel, files the within

Complaint, and in support states the following:

                                             Parties

         1.    Plaintiff Huntington Technology Finance, Inc. f/k/a Macquarie Equipment

Finance, Inc. f/k/a Macquarie Equipment Finance, LLC ("Huntington") is a lease finance

corporation organized under the laws of the State of Delaware, with a place of business located

at 3 IO Grant Street, Pittsburgh, Pennsylvania 15219.

         2.    Defendant Garett Alan Neff a/k/a Gary Neff ("Neff') is an adult individual with a

last known address of 22 Mountaincrest Drive, Cheshire, Connecticut 06410.

         3.    Defendant John Mark Schmid ("J. Schmid") is an adult individual with a last

known address of 167 Fem Avenue, Litchfield, Connecticut 06759.



(N5522796.2)
             Case
               Case
                  3:18-cv-01708-VLB
                    3:18-cv-01708-VLBDocument
                                       Document
                                              36-5
                                                1 Filed
                                                   Filed10/15/18
                                                         07/26/19 Page
                                                                   Page23ofof538



            4.      Defendant David Karl Schmid ("D. Schmid") is an adult individual with a last

known address of 4 Old Orchard Way, Tolland, Connecticut 06084.

            5.      Neff, J. Schmid, and D. Schmid are referred to collectively as "Guarantors."

                                             Jurisdiction and Venue

           6.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332(a)(l ).

            7.      Venue is proper in the United States District Court for the District of Connecticut

pursuant to 28 U.S.C. §139l(b)(l).

                                               Factual Background

           8.       Huntington and Garage Media NY LLC ("Lessee") are parties to that certain

Lease No. 001 dated October 26, 2010 (the "Lease Agreement"), pursuant to which, Lessee

leases from Huntington a 6,010 square foot Mediamesh digital signage installation as more fully

described therein. A true and correct copy of the Lease Agreement is attached hereto marked as

Exhibit A and is incorporated herein by reference.

           9.       The terms and conditions of the Lease Agreement were modified pursuant to

Amendment No. I dated June 13, 2010 1 ("Amendment 1"), Amendment No. 2 dated July 28,

201 I ("Amendment 2"), Amendment No. 3 dated September 1, 2012 ("Amendment 3"), and

Amendment dated as of March 31, 2013 ("Amendment 4"), true and correct copies of which are

attached hereto marked as Exhibit B, Exhibit C, Exhibit D, and Exhibit E, respectively, and

are incorporated herein by reference.

           10.      The Lease Agreement, Amendment 1, Amendment 2, Amendment 3, and

Amendment 4 are referred to hereinafter coUectively as the "Lease Documents."

           11.      By the terms and conditions of that certain Guaranty dated October 26, 20 IO (the

"Guaranty"), Guarantors absolutely and unconditionally guaranteed the full and prompt payment,
1
    While this amendment bears a date of June 13, 2010, it was actually executed in June of 2011.


(N5522796;2)                                           2
          Case
            Case
               3:18-cv-01708-VLB
                 3:18-cv-01708-VLBDocument
                                    Document
                                           36-5
                                             1 Filed
                                                Filed10/15/18
                                                      07/26/19 Page
                                                                Page34ofof538




observance, and perfonnance when due of all obligations of Lessee under the Lease Documents.

A true and correct copy of the Guaranty is attached hereto marked as Exhibit F and is

incorporated herein by reference.

          12.    Huntington Bancshares acquired all the outstanding shares of stock of Macquarie

Equipment Finance, Inc. in a transaction closing on or about March 31, 2015. Thereafter,

Macquarie Equipment Finance, Inc. changed its name to Huntington Technology Finance, Inc.

          13.    Lessee is in default of its obligations under the Lease Documents for, among other

reasons, failure to make payment of rent, truces, and other amounts due under the Lease

Documents in accordance with the tenns thereof.

          I 4.   Guarantors are in default under the tenns of the Lease Documents and the

Guaranty for, among other reasons, failure to make payment to Huntington when due and owing.

          15.    Section 18 of the Lease Agreement provides that, upon default, Huntington is

entitled to payment of a "Lessor's Return" calculated by Huntington as of the date of

Huntington's demand, plus all other amounts outstanding under the Lease Documents, together

with attorneys' fees and all costs.

         16.     As of October I, 2018, the Lessor's Return, plus all other amounts due and

payable to Huntington under the Lease Documents by Guarantors, totals $8,302, It 8.35, which

amount may change from day to day, together with attorneys' fees and all costs.

         17.     By letters sent on various dates from time to time, most recently by letter dated

October 2, 2018 (the "Notice"), Huntington furnished the Lessee and Guarantors notice of past

due payments under the tenns of the Lease Documents and the Guaranty and demanded payment

of amounts past due under the Lease Documents. A true and correct copy of the Notice is




(N5522796;2)                                 3
           Case
             Case
                3:18-cv-01708-VLB
                  3:18-cv-01708-VLBDocument
                                     Document
                                            36-5
                                              1 Filed
                                                 Filed10/15/18
                                                       07/26/19 Page
                                                                 Page45ofof538



attached hereto marked as Exhibit G and is incorporated herein by reference. Notwithstanding

receipt of the Notice, the Guarantors have failed and/or otherwise refused to pay.

                                             Count I
                                        Breach of Contract

          18.   Huntington incorporates by reference the allegations of Paragraphs 1 through 17

of this Complaint as if more fully set forth herein.

         19.    As more fully described herein, Guarantors have absolutely and unconditionally

guaranteed the payment of all sums due and owing by Lessee to Huntington under the terms and

conditions of Lease Documents.

         20.    Guarantors are in default under the terms and conditions of the Guaranty for,

among other reasons, failure to make payments when due in accordance with the terms of the

Lease Documents and the Guaranty.

         21.    Guarantors have expressly waived presentment, demand for payment as to Lessee,

and any notice of default respecting Lessee's breach of the Lease Documents.

         22.    Section 18 of the Lease Agreement provides that, upon Lessee's default,

Huntington is entitled to payment of the Lessor's Return plus all other amounts outstanding

under the Lease Documents, together with attorneys' fees and all costs.

         23.    Guarantors has failed or otherwise refused to pay this sum to Huntington, which

constitutes a breach of their contract as memorialized in the Guaranty.




                              !This space left intentionally blank.]




(N5522796,2)                                  4
          Case
            Case
               3:18-cv-01708-VLB
                 3:18-cv-01708-VLBDocument
                                    Document
                                           36-5
                                             1 Filed
                                                Filed10/15/18
                                                      07/26/19 Page
                                                                Page56ofof538




          WHEREFORE, Plaintiff Huntington Technology Finance, Inc. f/k/a Macquarie

Equipment Finance, Inc. f/k/a Macquarie Equipment Finance, LLC respectfully requests that this

Court enter judgement in its favor and against Defendants Garett Alan Neff a/k/a Gary Neff,

John Mark Schmid, and David Karl Schmid in an amount in excess of $75,000.00 to be

determined at trial, plus pre-judgment and post-judgment interest, attorneys' fees, all costs of

suit, and such other relief as the Court deems appropriate.


                                                              Carmody Torrance Sandak &
                                                              Hennessey LLP


                                                     By:
                                                              Thomas J. San ne, Esq.
                                                              Federal Bar o. ct0067 l
                                                              195 Church Street, 18th Floor
                                                              P.O. Box 1950
                                                              New Haven, CT 06509-1950
                                                              Tel. No.: 203-777-5501
                                                              Fax No.: 203-784-3199
                                                              tsansone@carmodylaw.com




(N5522796,2)                                 5
Case
Case3:18-cv-01708-VLB
     3:18-cv-01708-VLB Document
                       Document36-5
                                1-1 Filed
                                    Filed10/15/18
                                          07/26/19 Page
                                                   Page17of
                                                          of12
                                                             38




                EXHIBIT A
                       Case
                       Case3:18-cv-01708-VLB
                            3:18-cv-01708-VLB Document
                                              Document36-5
                                                       1-1 Filed
                                                           Filed10/15/18
                                                                 07/26/19 Page
                                                                          Page28of
                                                                                 of12
                                                                                    38


                                                                      Lease No. 001
                                                                 dated October 26, l0J0
                                                                                                     C:1\IGINAL                                0MACQUARIE




                   Garage Media NY LLC                                                        Macquarie Equipment Finance, LLC
   Lessee:         I Union Place                                              Lessor:         2285 Franklin Road, Suite l00
                   Hartford, CT 06103                                                         Bloomfield Hills, Ml 48302
                                                                                                                                                Lessor's
    Item          Seller                                                         Description                                                     Basis
     01       A2aMedia Inc.      The Equipment is a 6,010 square foot Mediamesh installation manufactured by GKD - Gebr.                       $6,026,000
               ('~2a'1and        Kufferath AG of Metallweberstra0e 46, D-52353 Daren, Germany ("Manufacturer") comprising two
              GKD USA, Inc.      approximately 3,000 square foot panels, five LED per pixel, full color, outdoor design and including:
               ("GKD US'')       stainless steel or aluminum housing; cover ducts and cabinets with hinged surfaces for easy service
                                 access and covering all cable and data/power components from public tampering; lighting to
                                 illuminate approximately 25,000 square feet of the exterior wall area of the Equipment Location;
                                 media and license(s) for Interactive Media Pool Platform (IMPP) softwan:; design; all necessary
                                 control computers and hardware and other system display electronics; delivery to the Equipment
                                 Location; and all installation hardware, materials, and labor necessary to complete the full
                                 construction. installation, illumination, and operability of all of the foregoing.
    02             Lessee        Working capital for Lessee                                                                                       275,000
    03       Johnsen and Freny   Commission due by Lessee                                                                                         150,000
    04            Various        Permitting and legal fees incurred by Lessee with Seller                                                          70,000
                                                                                                                                                  (estlm1cct
                                                                                                     ,;;;.\
    05           Various         Inspection fees and costs incurred by Lessee with Seller                                                          79,000
                                                                                                                                                   e1111natc
                                                                                                                                   Total:      $ 6,600,000

 Equipment Location: The two exposed fa1rades adjoining the northeast         Rental Period: Each calendar monlh during the Tenn.
 comer of the Pon Authority Bus Terminal located near Times Square at
 625 8th Avenue, New York, NY 10036.                                          Rental Payments:                Rental Period   Rental Payment
                                                                                                              1- 4            $0
 Bnse Term: 60 months.                                                                                        S-12            $140,000
                                                                                                              13-24           $150,000
 Base Term Commencement Dale: The first day of the first whole Rental                                         25-36           $160,000
 Period occurring on or after the Final Acceptance Date.                                                      37-60           $125,000

 Final Expiration Date: December 31, 2018.                                    Reference Rale: 1.65% (Applicable Rate in effect on August 23, 20 I0).

                                                                              Outside Date: March 31, 2011.

  I. Lease. Lessor agrees to lease to Lessee the Equipment described in       Transaction Proposal dated September 10, 20!0 between Lessor end GM
  this Lease and finance for Lessee the costs of those software, services,    (which will nonetheless remain nonbinding and not be a part of this
 consumables, and other nonhardware items described in this Lease ("Soft      Lease); no Putative Default by Lessee under this Lease or Lessee or any
 Cost Items") and included in the Lessor's Basis (which is Lessor's agreed-   other party under any of the other agreements or document referred lo is
 upon cost basis to be paid to Seller under this Lease). The Lessor's Basis   continuing; and all of the foregoing and following conditions are satisfied
 will not exceed the amounts stated in this Lease for any item of Equipment   on or before the Outside Date or such later date as Lessor in its sole
 or Soft Cost Item. If any of the provisions of this Lease preceding this     discretion may detennine:
 section are inconsistent with the rest of this Lease, the provisions         (a) THtlWPAYMENT. A 1VTAWF$2,015,000 as follows:
 preceding this section shall control.                                             • $2,015,000 lo the Equipment's Seller, and
 2. Purchase and Delivery or [gulpmentj Security; Other. Lessee is                 • up to $75,000 to the Seller of the Soft Cost Items, when:
 responsible for delivery and installation of the Equipment at the                 (i) lease. Lessee and Lessor enter into this Lease;
 Equipment Location. Lessor will purchase the Equipment from, and pay              {ii) GM Agreeme11ts. Garage Media. LLC ("GM") guaranlees
 for Soft Cost Items to, Seller and lease the Equipment to Lessee on the                 Lessee's obligations to Lessor ("GM Guaranty"); and GM and
 following terms, each of the following conditions to be satisfied in a                  Lessor enter into a security agreement ("GM Security
manner acceptable to Lessor as determined by Lessor in its sole discretion,              Agreeltfl!nl");
including: all documents referred to being in such fonn and of such
                                                                                   (iii) GM Principal Agreements.           Garett (Gary) Alan Neff,
substance as is so acceptable; all conditions specified therein having been
                                                                                         22 Mountaincrest Drive, Cheshire, CT 06410. John Mark
similarly satisfied; for each paymenl, if required by Lessor, Lessor's                   Schmid, 243 Chestnut Hill Rd., Litchfield, CT 06759, and David
receipt of Seller's correct and complete invoice for the payment to be
                                                                                         Karl Schmid, 4 Old Orchard Way, Tolland CT 06084 ("GM
made and, if payment is not to be made directly to Seller, evidence of                   Principals") guarantee Lessee's and GM's obligations to Lessor
payment to Seller by the p~rson being.reimbursed); Lessor receiving.such                 (''GM~Principal Guar.antJ"); . and .•GM., Pdncipals and. Lc.'1.Sor,
other documents or agreements as it may reasonably request, including
such as it may consider necessary to implement the Mediamesh Least:
                                                                      Page I of 11
                                                                                                                                     V nmkl.lg\H0069656 DOC
80069656.2
                       Case
                       Case3:18-cv-01708-VLB
                            3:18-cv-01708-VLB Document
                                              Document36-5
                                                       1-1 Filed
                                                           Filed10/15/18
                                                                 07/26/19 Page
                                                                          Page39of
                                                                                 of12
                                                                                    38



              enter into a security agreement ("GM Principal Security                  (ii) Insurance.    Lessor has received evidence of the Insurance
             Agreement'');                                                                   required under Section 11;
      (iv) Equipment Agreement. GM, A2n, GKD US, and Lessee enter                      (iii) Ala Agreements. A2a, Lessee, and Lessor enter into a security
              into (and Lessor Acknowledges) an Equipment Purchase in such                   agreement ("Ala Security Agreement'j; A2a establishes e
              form and substance as Lessor may require, including: 115 to the                segregated account for funds relating to the Services Agreement
              purchase of the Equipment by GM, GM's payments to A2a                          ('~la Account'j; and A2a, Ala's bank, and Lessor enter into a
              under for the Equipment totaling $1,050,000 ( "Initial Deposit'')              deposit account control agreement for the A2a Account ("A2a
             {referred to therein as a "First Payment" of $50,000 and a                      DACA'j;
             "Second Payment" of$1,000,000); OM's assigning the purchase                (iv) Onsite Inspection.          Onsite (in Gennany) management
              rights and right to the Initial Deposit to Lessor; and GM's                      inspection/approval of the Equipment, as confirmed in writing to
             contributing Lessee's {third party beneficiary) rights and any                    Lessor by Lessee;
             remaining rights it may have in connection with the purchase of            (v) Shipment. The Equipment ships, or immediately upon Seller's
             the Equipment or the Equipment itself to Lessee ("Equlpmmt                        receipt of this payment it will ship, from Germany es confirmed
             Agreement'');                                                                     to Lessor by GKD US in writing;
      (v) Services Agreement. Lessee and A2a enter into a Services                      (vi) Lessee Security Agreement. Lessee and Lessor enter into e
             Purchase Agreement in such form and substance as Lessor may                      security agreement ("Lessee Security Agret~nt"); Lessee
             require, including: as to the services to be rendered in                         establishes the Lessee Account as provided in Section 22(b): nnd
             connection with the Equipment; and Lessee's collaterally                          Lessee, Lessee's bank, and Lessor enter into the Lessee DACA
             assigning the Services Agreement to Lessor ("Services                            (as defined in Section 22(b) below);
             Agreement'');                                                              (vii) Performance Bond. The Issuer issues the Performance Bond;
      (vi) Maintenance Agreement/GKD Wa"anty. GKD US and Lessee                         (viii)Opinions. Lessor receives opinions of counsel to Lessee, GM,
             enter into the Maintenance Agreement required under                               GM Principals, and A2a as to such matters as it shall request;
             Section B(e), in such form and of such substance as Lessor may             (ix) CBS and Port Authority Authorization.                Lessor receives
             require, including Lessee's c:·,1taterally assigning the                         certificates as to the names, titles, signatures, and authority of
             Maintenance Agreement to Lessor;                                                  those individuals executing the Permit, Display Agreement, and
      (vii) Permit. CBS Outdoor Group, !nc. (f/k/a Viacom Outdoor                             Acknowledgment on CBS's and Port Authority's behalf, and the
            Group, Inc. flk/a Transportation Displays, Incorporated)                          due execution end enforceability thereof;
            ("CBS") and The Port Authority of New York and New Jersey                   (.x) Marketing and Shari'ng. OM, Lessee, and Lessor enter into a
            ("Port Authority") enter into Supplemental Agreement No. 2 to                      marketing and sharing Agreement(s) on such terms as they may
             the Agreement dated May 20, I996, referred to as Pennit No. P·                   determine (individually and collectively, "Markt!dng nnd
             BT-168, between them, as previously amended by Supplemental                      Sharing A"angtment") (the rights and obligations of the panics
             Agreement No. I dwed May 4, 2004 (collectively, the                              to the Marketing and Sharing Arrangement shall be in addition
            "Permit");                                                                        tn 1heir re!ipcctivc right~ 11nrl nhlie11tinns under thi.~ l.ea.~e and,
     (viii)        Display Agreement/Subpennit. Lessee and CBS enter into a                   except as express reference to the Marketing and Sharing
            Display Agreement (subcontracting the Permit) that is                             Arrangement is made in this Lease, or express reference to this
            acknowledged and agreed to by the Port Authority (collectively                    Lease is made in the Marketing and Sharing Arrangement, this
            with the Permit, as applicable thereto, "Display Agreement");                     Lease and the Marketing and Sharing Arrangement shall be
     (ix) Acknowledgment. Lessor, Lessee, CBS, and the Port Authority                         independent and either of them will nol affect, limit, or condition
            enter      into    an     acknowledgment        and     agreement                 the rights and obligations of the parties to the other of them);
            ("Acknowledgment");                                                 (c)    FlfU( PAYM6N[. A total of SI, 175,000 as follows:
     (x) Performance Bond In Process. That an insurance company                        • $980,500 lo the Equipment's Seller, and                             .
            reasonably acceptable to Lessor has been requested to issue and            • up to $194,500 to the Seller of the Soft Cost Items, plus any unused
            is processing for issuance, as a maller included within the price          portion of the cost of the Soft Cost Items that were pcnnitted to be
            (and Lessor's Basis) to be paid to the Seller of the Equipment, to          included in the payments under subsections (a) and (b) abovt!, when:
            A2a. GM, Lessee, and Lessor a performance bond in at least the             (n) Bring-Down. All of the foregoing conditions arc (nnd continue
            amount of the Lessor's Basis of the Equipment, the terms and                      to be) satisfied;
            conditions of the Performance Bond to be in all respects
                                                                                       (b) Substantial Completion. Acceptance testing is substantially
           satisfactory to Lessee and Lessor, including that first proceeds
                                                                                              complete as agreed 10 in writing by Lessee, GKD US or
            shall belong and be paid to Lessor to the extent of the
                                                                                              Manufacturer, CBS, PA, and their and Lessor's engineers;
            Reimbursement Amount (as defined in Section 3). and ell other
           proceeds to belong and be paid to Lessee and/or A2a as they (d)             FINAL PAYMENT. A total ofSl,200,000 as follows:
            may determine ("Performance B011d");                                       • $980,500 to the Equipment's Seller,
    (xi) GKD Authorization. Lessor receives a certificate as to the                    • $1,050,000 to GM (reimbursing GM for the lnitinl Deposit,
           names, titles, signatures, and authority of those individuals               provided, however, this amount shall be paid by Lessor's crediling
           executing the Equipment Agreement for GKD;                                  GM with this amount as the funding of a security deposit to be madt:
                                                                                       by GM and held by Lessor as collateral under the GM Security
(b) fol!H7H PAl'Ml!N1: A total of SI, I00,000 as follows:
                                                                                       Agreement) ( MStcurity Deposit"), and
    • $1,000,000 to the Equipment's Seller, and
                                                                                       • up to $219,500 to the Seller of the Soft Cost Items, plus any unused
    • up to $100,000 to the Seller of the Soft Cost Items, plus any unused
                                                                                       portion of the cost of the Soft Cost Items that were perrnined to be
    portion of the cost of the Soft Cost Items that were permilled lo be
                                                                                       included in the payments under subsections (a), (b), and (c) above,
    included in the payments under subsection (a) above, when:
                                                                                       when:
    (i).• Brjng-Dowa.. Allo£ the forcgainlJ coadit.iollS .ar.e-.(and,continue..
                                                                                       (i)' Bring-llown. All ofthe foregonig conditions arc (and continue
           lo he) satisfied;
                                                                                              10 be) satisfied;


                                                                        Pag: 2 of 11
                                                                                                                                             Y mnk•ag'SOOft'l6S6 DOC
H0069656 2
                       Case
                        Case3:18-cv-01708-VLB
                             3:18-cv-01708-VLB Document
                                                Document36-5
                                                         1-1 Filed 10/15/18
                                                                   07/26/19 Page 4
                                                                                 10ofof12
                                                                                        38


       (ii) Final Sign-Off. Final completion of the delivery, construction,            technical failure, or for any other reason whatsoever, whether nor not
             installation, and testing of the Equipment at the Equipment               within the control of any person, and whether or not similar to the matteis
             Location is complete and is (A) approved in writing by CBS and            herein enumerated, (b) nonconformance of the Equipment and Soft Cost
             the Port Authority in a manner satisfactory to Lessor;                    Items with specifications or requirements or applicable laws, (c) the lack
             (B) unequivocally and irrevocably approved and accepted under             of fitness of the Equipment end Soft Cost Items for any particular or
             this Lease by Lessee, including as to all matters such as Seller's        intended use by Lessee, (d) the Equipment and Soft Cost Items not heing
             compliance with the Equipment Agreement, the Equipment and                merchantable or provided in a good or workmanlike manner. or (c) in
             its installation meeting all specifications, zoning, permitting, and     general, the Equipment and Soft Cost Items being in any way or for any
             other legal requirements that may be applicable; and (C) Lessor           reason unavailable or unacceptable to Lessee so as to prevent Lessee from
             is satisfied with all of the foregoing approvals and events; and          accepting the Equipment and Soft Cost Items and executing an Acceptance
       (iii) Final Acceptance Certificate. Lessee provides Lessor with an              Certificate with respect thereto. Accordingly, without limiting the effect
             acceptance certificate satisfactory to Lessor under this Lease            of any provisions of this Lease regarding the absolute and unconditional
             ("Final Acceptance Ctrtijlcate").                                         nature of payments to be made or any other provision of this Lease, any
 For the avoidance of doubt, any payment made by Lessor without any one                reimbursements or other payments to be made by Lessee under this section
 or more of the conditions to that payment having been satisfied as                    shall be made unconditionally and without abatement, reduction, offset,
 provided in this section shall be considered a waiver only of that condition          tce0upment, cross-claim, counterclaim, or any other defense whatsoever,
 as epplicnble to that payment, end not of that condition as applicable to            arising under this Lease or otherwise, or against Lessor, Assignee, Seller,
 any other payment to be made at the same time or any subsequent                       Manufacturer, or any other person.
 payments. The satisfaction (or Lessor's written waiver) of all of the                 4. '.u!:fil. The initial tenn of this Lease ("Initial Term") begins on the
 foregoing conditions set forth in this section is the "Final Acceptance               Final Acceptance Date and continues through the Base Term
 Dalt!-"                                                                               Commencement Date and then for the Base Term. Any renewal term
  J. Progress Payments. The payments referred to in Sections 2(a),                    ("Renewal Term") begins at the end of, as applicable. the Initial Term or
  (b), and (c) are referred to as "Progress Payments."                                any preceding Renewal Term (the Initial Term and all Renewal Terms
        If Lessee rejects any Equipment or Soft Cost Items before the Final           currently in effect, previously in effect, or that arc to come into effect as
  Acceptance Date in accordance with the tenns of the Equipment                        provided in this Lease or by other written agreement of the parties.
  Agreement then this Lease shall terminate. Or, if the Final Acceptance              collectively, "Term•i.
  Date for all of the Equipment and Soft Cost Items docs not occur for any            S. Rent gnd Payment,. The Rental Payments originally stated in this
  reason on or before the Outside Date, or if Lessor does not for any reason          Lease for the Base Term (with Rental Period # I beginning on the Base
  receive the Final Acceptance Certificate for all of the Equipment and Soft          Term Commencement Date) and the Rental Payments specified in
  Cost Items by that date, then Lessor shall have the right in its sole               Section 6 arc based on the Applicable Rate (as defined below) being the
  discretion to terminate this Lease by written notice to Lessee at any time          Reference Rate. The rate for all Rental Periods during the Base Term
  before it pays Seller in full for the Equipment and Soft Cost Items.                having a nonzero Rental Payment and the Rental Payments specified in
        If this Lease terminates for any reason before Lessor pays Seller in          Section 6 will be adjusted by Lessor as of the Final Acceptance Date to
  full for the Equipment and Soft C.:ost Items, Lessee shall then:upuu                preserve its yielrl (including as neccssaiy to account for the actual liming
  reimburse Lessor for any and all Progress Payments and other amounts                of Progress Payments), if: the Final Acceptance Date occurs after the
 paid by Lessor to Seller in connection with the Equipment and Soft Cost              Outside Date (and Lessor nonetheless determines to continue with the
 Items, plus interest on all such amounts at the rate of 12% per annum from           transaction); the Applicable Rate increases over the Reference Rate; the
 the time any such payment was remitted by Lessor until all such payments             final costs of the Equipment and Soft Cost Items change from the amounts
 and interest have been paid in full to Lessor, plus applicable Taxes Lessor          stated in this Lease {and in such a case, the Lessor's Basis will likewise
 may reasonably determine to be imposed by an applicable taxing authority             change by the same amount). In making any such adjustment of Rental
 in connection with a transfer of the Equipment to Lessee upon the payment            Payments, Lessor wilt use the same methodology, spreads, and
 of the foregoing amounts (determined on and as of the date oflhe tninsfer)           assumptions originally used by it in establishing the pricing originally
 as provided in the next sentence (collectively, "Relmburs~ment                       stated herein. Lessor will notify Lessee of any change in the Rental
 Amount"). Upon such payments Lessor will transfer the Equipment to                   Payments (and Lessor's Basis) and Lessee agrees to execute such
 Lessee, and all of Lessor's rights against Seller in respect of the                  documents as may be required 10 reflect any such change. However, the
 Equipment and Soft Cost Items, As-ls, Where-ls, and without warranty of              failure of Lessee and Lessor to enter into any such documents will not in
 title or other warranty, other than Lessor warrant the Equipment to be free          any way affect Lessee's obligations under this Lease which will be based
and clear of any liens arising by, through, or under Lessor.                         on the final Rental Payments determined by Lessor {and final Lessor's
       Without limiting the generality of any provisions of this Lease                Basis) in accordance with the foregoing. The "Applicable Rate•· is the rate
regarding the absolute and unconditional nature of payments to be made               of 5-year interest rate swaps as described in Federal Reserve Statistical
and regarding risk of loss, and notwithstanding any such provisions,                  Release H.15-Selcctcd Interest Rates, or any successor publication of the
Lessee specifically shall at all times bear all risk of (a) loss or taking of or     US Federal Reserve System for the most recently reported business day
damage lo or nondelivery or nonprovision of the Equipment and Soft Cost              occurring on or before the date of determination. If Lessee does not agree
Items, including, without limitation, as a result of the inability of the            with Lessor's determination of the Rental Payments (or the final Lessor's
Seller, or the Manufacturer of the Equipment, or any of Seller's, to deliver         Basis) as provided in this paragraph, it will nonetheless make payments
or provide any Equipment and Soft Cost Items due to financial inability,             based solely on Lessor's determination until the correct amounts are
lack of creditworthiness or credit availability, bankruptcy, receivership,           finally determined, at which time the parties will make an a~justing
improper management, inability to obtain sufficient labor.force majeure,             payment as appropriate. Once any adjustment of the Rental Payments
legal inability or prohibition, war or act of war {whether or not war is             pursuant to this paragraph is final, Rental Payments will be fixed for the
declared), insurrection, riot, civil disturbance or commotion, labor dispute         Initial Tenn.
or shortage, strike, act of public enemy, accident, fire, nood or other act of             Lessee will pay the Rental Pnyrncnts, plus all applicable Tuxes, for
Goi.l, act of iiny govemmenrol··authority ·or'othcr•third partyr judieiaf,aetion;-   the Term, at such address as Lessor may specify in writing (including in
~hort or reduced supply of energy, fuel, raw materials, or components,               any invoice), in ndvunce on the first day of"eilc/i Rl:ntat P'criod'. tcssor

                                                                            Puge 3 of 11
                                                                                                                                            Y lninklaH'-ll00696Stl DOC
80069656 2
                      Case
                       Case3:18-cv-01708-VLB
                            3:18-cv-01708-VLB Document
                                               Document36-5
                                                        1-1 Filed 10/15/18
                                                                  07/26/19 Page 5
                                                                                11ofof12
                                                                                       38


 will invoice Lessee for Rental Payments, with the sole remedy for any                       and with all other provisions of this Lease continuing to apply.
 failure to invoice being that no late interest shall accrue under Section 25                At the end or this 3•ycar Renewal Tenn, if Lessee has made all
 on any Rental Payment until payment has been demanded in writing                            payments then due under this Lease, this Lease will terminate
 (including in any invoice) for at least 30 days. This Lease is a net lease                  and Lessor will transfer the Equipment to Lcsscc for $1.
 and is noncancelable during its Term (except as expressly provided in this             If one of the foregoing options is not exercised, or if Lessee having
 Lease). Lessee's obligation to pay Rental Payments and other amounts                   elected a return or purchase falls to comply with the terms or the
 under this Lease shllll be, except to the limited extent provided for in               option so elected, the Tenn will automatically eKtend from ilS
 Section 23, absolute and unconditionlll and not subject to abatement.                  previous expiration date for successive I-month Renewal Terms. with
 reduction,    offset,   recoupment,      compensation,     crossclaim,                 a Rental Payment of $133,650 (as such amount may be adjusted
 counterclaim, notice or demand, or any other defense wh11tsoever,                      under the first paragraph of Section S), and with all other provisions
 arising under this Lease or otherwise, or against Lessor, Assignee,                    of this Lease continuing to apply. At the end of any such I-month
 Seller, Manufacturer, any Location Rights Holder, or any other                         automatic Renewal Tenn, Lessee may exercise one (only) of the
 person. However, the foregoing docs not limit Lessee's enforcement of                  options set forth above in the preceding clauses or this subsection, but
 rights against Lessor in a separate action at law for damages.                         only if Lessee gives an irrevocable Exercise Notice (or further
 6. End or Term.                                                                        irrevocable Exercise Notice) unequivocally electing the option and
 (a) At the end of the Base Tenn, Lessee may exercise one (only) of the                 the Exercise Notice is received by Lessor at least 180 days before the
       following options, but only if Lessee gives irrevocable notice to                end of such I-month automatic Renewal Tenn (and the option
       Lessor unequivocally electing one of these options ("Exudu                       selected will be effective at the end of the 1-month automatic
       /Votluj and the Exercise Notice is received by Lessor at least 180               Renewal Term whose expiration date is to occur on or after 180 days
       days before the end orthe Term:                                                  from Lessor's receipt of the Exercise Notice).
       (i) Return. Lessee may return all of the Equipment, in which case           (b) Where a purchase option or purchase obligation applies at the end or
              Lessee will return the Equipment to Lessor in accordance with             a Renewal Tenn, as provided above, LC5See will make all payments
              Section 16 within 10 days of the last day of the Tenn.                    required for the rest of the Term (including after it has given any
       (ii) I-Year Renewal. Lessee may renew the Tenn for a I-year                      Exercise Notice) and on the last day of the Tenn Lessee will pay
             Renewal Term, with a Rental Payment of $99,850 {as such                    Lessor the following ("Purchase Amount"): (i} the sum total<; r lhe
             amount may be adjusted under the first paragraph of Section 5              Rental Payments which would have been due and payable for the full
             and subsection (b) of this section), and with all other provisions         3-ycar Renewal Term provided for in subsection (a)(v) above had
             of this Lease continuing to apply. At the end of this I-year               Lessee properly elected that option at the end or the Base Tenn,
             Renewal Tenn, Lessee may exercise one (only) of the following              minus (ii) the sum total of all Rental Payments scheduled for all
             options, but only if Lessee gives a further irrevocable Exercise           Renewal Tenns (up to the amount specified In the preceding clause),
             Notice unequivocally electing one of these options, and the                plus (iii) all applicable Taxes; and on payment or all S\ICh amounts
             Exercise Notice is r=eived by Lessor at least 180 days before              and any other outstanding amounts under this Lease as required by
             the end of this I-year RcnewaJ Tenn: (i) ~ may return all                  this Lease, this Lease will terminate and Lessor will transfer the
             of the Equipmenl, iu which case LC!5C': will n:tum the                     Equipment to Lessee.
             Equipment to Lessor in accordance with Section 16 within 10           (c) Any renewal option available to Lessee at the end or lhe then
             days or the last day of the Term; or (ii) Lessee may purchase all          scheduled Tenn (whether it be the end of the Initial Tenn or a
             or the Equipment for the Purchase AmounL                                   Renewal Tenn in effect or to come into effect under the tenns of this
      (iii} 2- Year Renewal. Lessee may renew the Tenn for a 2-ycar                     Lease, as the case may be, "Applicable Term'1, would result in the
             Renewal Term. with a Rental Payment of $74,250 (as such                   Tenn extending beyond the Final Expiration Date for any reason
             amount may be adjusted under the first paragraph of Section S             (e.g., if the Bose Tenn Commencement Date occurs after January I,
             and subsection (b) or this section), and with all other provisions        2011 or if any intervening I-month automatic Renewal Terms occur),
             of this Lease continuing to apply. At the end of this 2-year               then the Rental Payment for the Renewal Tenn for each of the
             Renewal Term, Lessee may exercise one (only) of the following              renewal options available to Lessee at the end of the Applicable Term
             options, but only if Lessee gives a further irrevocable Exercise          will, instead of the nmount originally stated in subsections (a)(ii)
            Notice unequivoclllly electing one of these options, and the               through (v) above, as applicable, be determined as (i} the Rental
             Exercise Notice is received by Lessor at least 180 days before             Payment so staled, (ii) multiplied by the number of months in the
            the end of this 2-year Renewal Term: (i) Lessee may return all             Renewal Tenn for which such Rental Payment was to have been
            or the Equipment. in which case Lessee will return the                     applicable (i.e., 12, 24, or 36, as applicable), and (iii) divided by the
            Equipment to Lessor in accordance with Section 16 within 10                number of months actually remaining following the Applicable Term
            days of the last day of the Tenn; or (ii) Lessee may purchase all          to (and including) the Final Expiration Date.
            of the Equipment for the Purchase Amount.                             7. I!!m- Lessee will pay Lessor (or pay directly 10 the applicable
     (iv) 3- Year Renewal With End-DfTerm Purchase. Lessee may                    taxing authority if instructed in writing by Lessor) all taxes, fees, and
            renew the Tenn for a 3-ycar Renewal Term, with a Rental               assessments that may be imposed by nny governmental entity or taxing
            Payment ofS65,0l7 (as such amount may be adjusted under the           authority on the Rental Payments or the Equipment or Soft Cost Items, or
            first paragraph of Section S and subsection (b) of this section),     their purchase (by Lessee or Lessor), ownership, delivery, return.
            and with all other provisions of this Lease continuing to apply.      possession, operation, sale (by Lessor lo Lessee), or rentnl, whether
            At the end of this 3-year Renewal Term, Lessee shall                  imposed on Lessor or Lessee or wiy of their affilintes or the EquipmcnL
            unconditionally purchase the Equipment for the Purchase               ony Soll Cost Item, or nny portion or this Lease or any related document
            Amount.                                                               ( "Ta.ru"). Taxes include all license and registration recs, electronic
     (v) 3-Year Renewal With End-Of-Term Ownership. Lessee may                    waste, recycling, and other environmental fees, and nil sales, use, personnl
           renew the Term for a 3-year Renewal Term, with a Rental                property, business transfer, value added, goods rutd services, .1nd other
            Poymcrn. of'.57119&7-(u.suah,amounL.rney, be.adjustt.d.undcr.the ..   UL~cs, and governmental and transuction charges, together with 11ny
            lirst paragraph .of Section 5 and subsection (b) of this section),    penalties, fines and fntercst thereon (excepr 10 ttl'e extent resulting !tom•

                                                                         Page 4 of 11
                                                                                                                                         Y lnmkla~\80U69bS(, I)()('
80069656 2
                       Case
                        Case3:18-cv-01708-VLB
                             3:18-cv-01708-VLB Document
                                                Document36-5
                                                         1-1 Filed 10/15/18
                                                                   07/26/19 Page 6
                                                                                 12ofof12
                                                                                        38


   Lessor's negligence or willful misconduct), that may be imposed during                       and accurately present Lessee's financial position as of the dates
  the Term or Possession Period or after the Tenn or Possession Period and                      given; and all such financial or business or operations infonnation of
  relating to events or conditions occurring or existing during the Term or                     Lessee previously or at any time provided to Lessor, whether or not
  Possession Period. Lessee will not be liable for: Taxes imposed on or                         requested was or shell be, at the time provided, true and complete).
  measured by Lessor's net income or tax preference items; overall business               (i) Furnish Lessor with resolutions, opinions, certifications of lhe names,
  taxes that arc in lieu of nel income laxes; or Lessor's corporate franchise                   titles, signatures, and authority of those persons executing Lease
  or net wonh taxes. If Lessee is required by law or administrative practice                    documents on Lessee's behalf, infonnation (including verification of
  to make any report or return with respect to Taxes, Lessee will promptly                      identity, location, legal status, and formation) as may required for
  give Lessor notice and cooperate with Lessor to ensure that such nction is                    Lessor's voluntary or necessary compliance with the US Patriot Act
  properly made and Lessor's interests nccurately reflected. Lessor has no                      and other law, and such other infonnation and documents as Lessor
  obligation to contest or preserve any right to contest Taxes. However,                        may reasonably request.
  Lessee may contest Taxes in its own name and at its own expense so long                 {k) Not pennit the Equipment to become a fixture (as defined in the
  as. in Lessor's opinion, the contest will not result in an encumbrance on                     Uniform Commercial Code) or an accession to or otherwise a pan or
  any Equipment or otherwise jeopardize Lessor's rights or interests in any                     real or immoveable property.
  Equipment                                                                               (I) PellTlit Lessor to inspect the Equipment and Lessee's applicable
  8. Covenants. Lessee will during the Term and Possession Period:                              Maintenance Agreements and records at any reasonable lime {subject
 (a) Maintain the Equipment in good working order and condition, in                             to Lessor giving reasonably prior notice to Lessee and to Lessee's
         accordance with the Manufacturer's recommended engineering and                         usual, reasonable security procedures),
         maintenance standards, and at the Manufacturer's current engineering             (m) Promptly notify Lessor of: any change in Lessee's name, any change
        change level.                                                                           in the location of Lessee's chief executive or registered office, any
 (b) Use the Equipment only in connection with its business operations                          transfer by Lessee, authorized or not, of any interest in or benefit
        and for the purposes for which it was designed and in compliance                        from the Equipment. and any change, authorized or not. in the
        with all applicable Manufacturer operating standards and all                            location of any Equipment.
         insurance ~uirements.                                                            (n) Ensure that neither Lessee nor its successors or assigns is a lax•
 (c) Keep the Equipment at the Equipment Location.                                              exempt ~tity (as described in the Internal Revenue Code) at any time
 (d) Affix to the Equipment any labels Lessor may supply stating the                            during the Term or the five years preceding the Term.
        Equipment is owned by Lessor.                                                     9. Title to Equipment. The Equipment will remain personal or moveable
 (e) Establish and keep in effect a maintenance contract for the Equipment                property even if physically attached to real or immoveable property.
        with the Manufacturer (or with GK.D US with the guaranty of the                   Lessee will keep the Equipment free and clear of encumbrances (other
        Manufacturer) on such terms as are satisfactory to Lessor, including              than this Lease or encumbrances created by Lessor or Assignee). Lessee
        the GKD Warranty and such provisions as may supplement, amend,                    has no right or interest in the Equipment except that set forth in this Lease.
        or replace the GKD Warranty (as referred to in the Equipment                      10. Poumlon Period; Risk of Lou. From the delivery of the
        Agreement) ("Maintenance Agreement").                                             Equipment to Lessee until the Equipment is returned lo and received by
 (t) Make all alterations or additions to the Equipment that may be                       Lessor ( "Possession Puiod"), Lessee bears the entire risk of whole or
        required (or supplied at no cost or under the Maintenance Agreement)              partial loss, theft, destruction or damage to the Equipment from any cause
        by the Manufacturer or which arc otherwise required to comply with                whatsoever, or miuisition of the Equipment by any governmental entity.
       subsection (b) above or subsection (h) below.                                      or expropriation or the talcing of the Equipment by eminent domain or
(g) Make no other alterations or additions to the Equipment except                        otherwise (collectively, "LoSJ"). Lessee will give Lessor prompl notice of
       additions that: do not impair the value or perfonnance of the                      any Loss.. Except as provided in this section, no Loss will condition.
       Equipment, are readily removable without damage to the Equipment,                  reduce, or relieve Lessee's Lease obligations, including its obligation to
       and do not result in an encumbrance on the Equipment.                              pay Rental Payments in full. If any Equipment is damaged but can be
(h) Comply with all laws and regulations applicable to or affecting this                  economically repaired, Lessee will promptly place the Equipment in good
       Lease, the Equipment, or Lessee, including maintaining all required                working order and condition. Upon the occurrence of any other kind of
       insurance and obtaining all governmental permissions necessary for it              Loss, or if Lessee docs not place the Equipment in good working order and
       lo !iO comply or that may be required of Lessor in so complying, and              condition within 30 days of any economically repairable damage, l.t:S$ee
       including laws in any way relating to occupational safety,                         will upon Lessor's demand pay Lessor the Lessor's Return, calculated by
      employment, hazardous materials, or the environment, and also                       Lessor as of the date of demand; and upon Lessor's receipt thereof, plus all
       including any licenses for Lessee's business operations or possession             other outstanding amounts under this Lease, this Lease will tenninate and
      or operation of the Equipment.                                                     Lessor will transfer the Equipment to Lessee.
(i) Furnish Lessor with (i) Lessee's certified or audited financial                       ll. Insurance. Lessee will at its expense during the Possession Period
      statements, annually, as soon as they are available after the end of               maintain the following insurance and any additional insurance that may be
      each of Lessee's fiscal years, but in no event more than 120 days after            reasonably requested by Lessor or that may be reasonably determined by
      any such year-end, (ii) Lessee's quarterly financial statements, as                Lessee to be necessary to protect the Equipment or Lessee's enterprise or
      soon as they arc available after the end of each quarter, but in no                stakeholders and that is reasonably acceptable to Lessor in all rcspcctS,
      event more than 30 days after any such quarter-end, and (iii) such                 including as to tenns and conditions, premiums, and the purpose of the
      other financial or business or operations information of Lessee (or of             insurance (collectively, "Insurance"): (a) insurance against all risks lo the
      A2a that is applicable to Lessee, and Lessee shall cause the same to               Equipment, including risks of loss, theft, damage, or destruction for any
      be provided by A2a) readily available to Lessee (or A2a) as Lessor                 and all causes whatsoever (including acts of war (whether or not war is
      may from time to time request, promptly, but in no event more lhan                 declared), insurrection, riol, civil disturbance or commotion, labor dispute
      IO days after Lessor's request (and Lessee represents ond warrants                 or shortage or strike. act or public enemy, accident. lire, flood or other act
      that: all such financial statements and all other financial infonnation            of God, force majeure, and other events beyond the control of Li:ssee or
      previously.. oc-, at• any. timr: provided, to, Lessor has been,·311d, will, be..   ilny 11~cson). for the costs of the Eq~iQmcnt' s lull replacement.
      prepared in accordance with generally accepted accounting principles               reconstruction, and reinstallation by Manufacturer, naming Lessor as sole

                                                                               P~gc.5 of 11
                                                                                                                                                 Y ',11nk\a;180069M6 UUC
80069656 2
                       Case
                        Case3:18-cv-01708-VLB
                             3:18-cv-01708-VLB Document
                                                Document36-5
                                                         1-1 Filed 10/15/18
                                                                   07/26/19 Page 7
                                                                                 13ofof12
                                                                                        38
                                                                                                                 ,,
    ~oss payc~; and (b) public liability and third party property damage            rullest possible effect to such Intent. This section does not affect
    msurance m the amount of SS.000,000, per occurrence, naming Lessor os           Lessee's rights against persons other than Lessor, including Seller and
    an additional insured. Such insurance shall be reasonably satisfactory to       Manufacturer and any Location Rights Holders.
    L~or, sh~I contain the insurer'_s agreement to give Lessor 30 days'             14. Lessee Warranties. Lessee represents and warrants when it executes
    wnnen notice before any canccllat1on or material change; shall be payable       this Lease and whenever Lessor is required to or does make any payment
    to L~sor regardless of any act, omission or brelli:h by Lessee; and shall       lo Seller hereunder:
    provide for commercially reasonable deductibles satisfactory to Lessor.         (a) Lessee is duly organized nnd in good standing under applicable law in
    Lessee will provide Lessor with certificntcs or all such insurance from               the jurisdictions of its organization and domicile and in which
    time to time upon request Any insurance proceeds of such insurance                    Equipment may be located with full power and authority to enter into
   received by Lessor or Assignee in respect of events with respect 10 which              this Lease.
   Lessee has concurrent Lease obligations (including obligations under             (b) This Lease is enforceable against Lcsscc in accordance with its tenns.
   Sections 10 or 15) will be applied by Lessor to those obligations. Lessee              subject to laws of general application affecting creditors' rights
   has no right to the benefit of any insurance maintained by Lessor.                     generally, and docs not breach or create 11 default under any document
    12, Assignment of Warranties. Lessee is entitled under the Unifonn                    or agreement binding on Lessee.
   Commercial Code-Leases (Article 2A) to the promises and worranties               (c) No proceedings exist before any court or administrative agency that
   provided to Lessor by Seller or any third party in COMection with the                  would have a material adverse effect on Lessee, this Lease. or the
   Equipment Lessor assigns to Lessee, during the Tenn, and upon any                      Equipment, nor has Lessee been threatened with any such
   transfer of the Equipment to Lessee hereunder, any assignable                          proceedings.
   representations, warranties, and promises made by Seller or Manufacturer         (d) The financial statements and other financial infonnation made
   or. 3:'1Y other third party in connection with the Equipment, but any claims           available by Lessee have been prepared in accordance with generally
   artSmg therefrom may only be pul'!ued by Lessee in its own name. Lessor                accepted accounting principles and accurately present Lessee's
   will ~asonably coopei:atc with L~. at Lessee's request and expense. in                 financial position as of the dates given.
   pursuing any such claims and obtaining for Lessee the benefit of all such
  rights (whether or not assignable). T essce may communicate with Seller           (e) Lessee's chief executive and registered office is located at its address
                                                                                          specified in this Lease.
  or any th1.rd party and receive .        ..::,
                                     an accurate and complete statement of those
  promises and waminties, including any disclaimers and limitations thereon         (0 Lessee has selected the Equipment, Soft Cost Items, and Seller, and it
  or on any remedies.                                                                     knows the Seller's identity.
   13. Disclaimers and Limitations. As 10 Lessor, Lessee leases the
                                                                                    (g) Lessee's right in respect of the Equipment being loca1Cd. delivered,
  Equipment and finances the Soft Cost Items As-ls, Where-Is, and on a                    constructed, installed, possessed, operated, and delnstalled at the
  nonrecourse basis. Any transfer of the Equipment to Lessee by Lessor is                 Equipment Location is pursuant agreements by the owners and other
  As-ls, Where-ls and without warranty except that Lessor will warrant                    holders of any and all necessary rights in respect thereof ("LoCDtlon
  good tille to any transfer Equipment to be free and clear of any                        Rights Holdtn"). The only Location Rights Holders are the Port
  encumbrances and provide Lessee with Lessor's standard bill of sale on                  Authority and CBS.
  request Lessor disclaims any ul11er ret)resentation or warranty,                  15. Indemnity. Lessee will indemnify Lessor against and hold Lessor
  Including with respect to the design, compliance with specifications.             hannless from all liabilities. damages, Taxes, losses, penalties, expenses
  durability, quality, operation, or condition (whether discoverable or             (including reasonable legal fees and disbursements nod costs), claims.
  not) or the Equipment or Son Cost Items, title. the merchantability or           actions, and suits, whether based on a theory or strict liability or siatutory
 the Equipment or Soft Cost Items. the fitness of the Equipment or Soft             or regulatory liability or Lessor or otherwise (collcctlvely, "Galms"},
 Cost Items for particular purposes, status or this Lease ror tax or                relating lo the operation, construction, installation, selection, manufacture,
 accounting classification purposes, or issues regarding the design or              purchase (by Lessee or Lessor), ownership (for strict liability in tort or for
 operation of the Equipment or infringement of industrial or                        statutory or regulatory liability), leasing. possession, maintenance,
 Intellectual property rights or any person or any patent, trademark, or           delivery, return, or sale (by Lessor to Lessee) of the Equipment, or the
 copyright Infringement, or the like. Lessor docs not make ony                     selection, licensing, provision, return or relinquishment. obtaining, use,
 statement, representation, warranty, or promise made by Seller or any             creation, or owncr.;hip of Soft Cost Items, including Claims relating to:
 Location Rights Holder. anJ neither Seller and any Location Rights                (a) the condition of any Equipment arising or existing during the
 Holders (on the one hood) nor Lessor (on the other hand) are agents of one         Possession Period, including undiscoverable detects; (b) infringement by
 a~other (even if Lessor has or does participate in Lessee's negoliotions           Lessee or the Equipment or Soft Cost Items of any patent. trademork.
 with any of them). Lessor will have no liability to Lessee, or its                copyright, or industrial or other intellectual property rights of any person:
customers, or any olhcr persons, for damages or specific pcrfonnancc               and (c) Lessee's contest of Tnxcs or Lessor's contest ofTa.~es at Lcsscc·s
arising out of this Lease or concerning any Equipment or Soft Cost Items           behest However, Lessee will not be liable: (y) after the time Lessor Is
 including direct, indirect, special, or consequential damages, or damag~          required to purchase the Equipment ond pay for the Soft Cost Items, for
based on strict or absolute tort liability, and also as to any programs or         the net price of the Equipment or Soft Cost Items included in the Lessor's
data residing on any Equipment at any time. including upon return to or            Basis and due to Seller; or (z) 10 a person for Claims resulting from the
repossession by Lessor However, Lessor sholl remain liable to Lessee, in           person's negligence. willful misconduct, or breach of this Lease.
a separale action at law, for direct damages resulting from Lessor's                16. Surrender of Equipment. Whenever Lessee is required or pennittcd
negligence, willful misconduct, or breach of Lease. This Lease is intended         to return Equipment, Lessee will have the Manufacturer deinstall, inspect.
to be governed solely by its terms ond be (nnd shall by this agreement be)         and properly pack the Equipment. and return the Equipment 10 Lessor al
a finance lease as that tcnn defined in the Unifonn Commercial Code-               such location in the world as Lessor shall dctennine. The Equipment is
Leases (Article 2A) (but the parties do not by this provision any agreement        not be deinstalled or taken out of operation more than one month before it
as to the status of this Lease as a "finance lease," "true lease," "capital        is required to be returned, :ind then only if at that time Lessee hnd
lease," or "operating lease" for tax classification or accounting purposes).       previously given notice of return under the Lease or the Finul Expiration
This. Luse, the parties.' pufcu:mance, o[ thls. Lease.. lllld their other          Date 1s lo occur within the month When received by Lessor. the
actions relating to this Leose are to be considered so as to give the              Equipmcnnnlill lfc: iirgood workingo~ ctca1und cosmetie11lly goo<r.
                                                                                   in the same condition as when originally installed, reasomible wear and
                                                                          Page 6 of 11
                                                                                                                                           Y lnmklagl800b?656 DOC
1!0069656 2
                       Case
                        Case3:18-cv-01708-VLB
                             3:18-cv-01708-VLB Document
                                                Document36-5
                                                         1-1 Filed 10/15/18
                                                                   07/26/19 Page 8
                                                                                 14ofof12
                                                                                        38
                                                       )
   1ear excepted, and in such condition as may be required by the                  {i)    GM PRINCIPAL AGREEMENTS. At any time before Lessor agrees to the
   Manufacturer for deployment and installation at another facility without               termination of the GM Principal Guaranty as contemplated in
   the need for Lessor to incur any repair or rehabilitation or replacement               Section 22(g), a GM Principal is the subject of a Default under the
  expense. Lessee shall be to Lessor liable for the cost to Lessor of placing             GM Principal Guaranty, the GM Principal Security Agreement, or
   the Equipment in the condition required by the Lease. Any return of                    any agreement that, in Lessor's sole opinion, is material to the GM
   Equipment accepted by Lessor releases Lessee of Its leasehold rights and               Principal or GM or Lessee or any of their businesses or operations or
   posscssory interest In the Equipment, but will not otherwise constitute a              this Lease or the Equipment or any of their assets.
   tcnnination of the Term or this Lease or Lessee's related obligations. Any       (j) Kl.!:,. A2a is the subject of 11 Default under the Equipment
  additions to the Equipment not removed before return shall become                       Agreement, the Services Agreement, the A2a Security AgrcemenL
   Lessor's exclusive property (lien free) or, at Lessor's option and Lessee's            the A2a DACA, or any agrccmcnt with OM and/or Lessee, or any
  expense. removed and returned to Lessee or sold, destroyed, or otherwise                agreement that, in Lessor's sole opinion, is material to any portion of
  disposed of, and the Equipment restored to its original condition, all                  A2a's business relating to the Equipment or to this Leese or the
  without any liability on the part of Lessor or any other person to Lessee or            Equipment or the Services Agreement or is materiol to A2a's business
  any other person. Before returning any Equipment to Lessor hereunder,                   or operatins as a whole.
  Lessee shall remove all password protection.                                      {k) MAINTENANCE AGREEMENT. The Maintenance Agreement shall cease
  I 7. De ray II. It is an "Event of Dttfault" by Lessee under this Lease if:             to be in full force and effect
  (a) PAYMENT. Lessee's failure to pay any Rental Payment or other                        "DttftJJllt" means, with respect to a person and an agreement to which
         amount under this Lease when due continues for IO days after notice.       that person is a party, that: (w) such person dies or Is the subject or an
  (b) PERFORMANCE. Lessee's failure to observe any provision of this                event of the types listed in subsection (f); (x) such person breaches or
         Lease continues for 30 days after notice or, if the failure of a nature    defaults under or otherwise fails to comply with any or the terms or such
         that it cannot be cured within such period, Lessee fails diligently to     agreement or any related agreement (y) 11 "default" occurs on the pan or
         pursue a cure and actually cure the failure within 60 days after such      such person under such agreement (as such tenn or a similar term may be
         notice.                                                                    defined therein); or {z) such agn:cment tenninatcs for any reason resulting
 (c) MISREPRESENTATIOM. A representation or warranty or statement made              from such J>C™>n's actions or inactions (including a failure to meet
        by Lessee in this Lease or in any other document provided by Lessee         performance standards or targets), and any or the foregoing events
        is incorrect in any material respect when made.                             continues after the giving of any required notices ond the expiration or any
 (d) ASSIGNMENT.: RELOCATION. Lessee fails to comply with Section 8(c)              required cure periods provided for in such agreement.
        or Section 21.                                                                    "PlltaJIW! DtftJJllt" means, with respect to a person and an agreement
 (e) LESSOR PRIORITY. The Equipment is levied against, seized, or                   to which that person is a party, an event occurs that is, or with any
        attached or Lessor shall not have a first priority, continuing security     required or permitted notices and/or the expiration of any cure periods
        interest in all of Lessee's assets and property of any kind or nature       and/or other lapse or time {or any combination of the foregoing) would be,
        (other than any lien for taxes not yet due or that Lessee is with           a Default on the part or such person.
        Lessor's prior approval diligently contesting).                              18. Remedies, If an Event of Default is continuing, or if at any time
 (I) JNSOt..VENCY, ETC. Any administrator, examiner, administrative                 during the contim.1lU1ci: ur 1111 Event or Default under thi:; LClllle or any
        receiver, compulsory manager, trustee, or liquidator of Lessee (or any      other lease entered into between Lessor and Lessee Lessor notifies Lessee
        similar person contemplated by the Jaws of the United States of             of the occurrence of an Event of Default, Lessor may in its absolute
       America or other applicable laws) is appointed, elected, nominated, or       discretion and with notice to Lessee exercise any one or more of these
       otherwise instituted with respect to Lessee or its assets, or Lessee         remedies:
       makes or seeks on assignment for the benefit of creditors or any             (a) Terminate this Lease.
       arrangement or composition with its creditors, or becomes insolvent,         (b) Take control or possession of, or render unusable, any Equipment
       or commits any act of bankruptcy, or is the subject of a petition or              wherever located {without liability for damages occasioned by such
       proceeding under any bankruptcy, reorganization, arrangement of                   action other than direct damages for Lessor's negligence or willful
       debts, insolvency, or receivership low, or Lessee seeks to effectuate n           misconduct (and such actions will not constitute a termination or
       bulk sale of its inventory, equipment, or assets, or any action is taken          Lessee's obligations under this Lease), all as though Lessee had failed
       with a view to Lessee's tennination or the termination of its business,           to surrender the Equipment when required to do so.
       and. if any of the foregoing events is involuntary, it continues for 60     (c) Require Lessee to return the Equipment to a location designated by
       days.                                                                             Lessor in accordance with Section 16 and there surrender control or
{g) OTHER LESSEE AGREEMENTS. Lessee is the subject of a Default under                    the Equipment to Lessor pursuant to Section 16 as though the Term
       the Lessee Security Agreement, the Lessee DACA, the Maintenance                   had expired (and such actions will not constitute: a termination of
       Agreement, the Display Agreement, the Acknowledgment, the                         Lessee's obligations under this Lease).
       Equipment Agreement. the Services Agreement, the Marketing and              (d) Require Lessee to pay the Lessor's Return, calculated by Lessor as of
       Sharing Arrangement, any of the contracts contemplated by Sections                the dote of Lessor's demand, and upon Lessor's full receipt of the
       22(b)(vi) through (b)(ix), or any other agreements approved by Lessor             Lessor's Return as a result of Lessor's demand under this section,
       as contemplated in Section 22(e), or any agreement that, in Lessor's              plus all other amounts outstanding under this Lease, this Lease will
      sole opinion, is material to Lessee or any of its businesses or                    tenninate and Lessor will transfer to Lessee any Equipment still in
      operations or this Lease or the Equipment or any of its assets                     Lessee's possession).
      (individually or collectively).                                              (c) Proceed by court action to enforce performance by Lessee of this
(h) GM AGREEMENTS. GM is the subject of a Default under the GM                           Lease nnd/or to recover all damogcs and expenses suffered by Lessor
      Guaranty, the GM Security Agreement, the Equipment Agreement, or                   as a result or any Event of Default.
      any agreement that, or any agreement that, in Lessor's sole opinion, is      Lessee will also reimburse Lessor for all expenses (including reasonable
      material to Lessee or GM or any of their businesses or operations or         legal recs ond disbursements) incurred by Lessor in enforcing this Lease.
      this Le!ase or tfi'e Equipment or any oft1ii:1i irnms:                       Lessor's so11! oblfg:iuon to mitlgute itS damirges is that11f it-repossi:sses any•
                                                                                   Equipment pursuant 10 this section Lessor will lease, sell, or olhi:rwisc
                                                                          l'age 7 of 11
                                                                                                                                             Y ln1ok'•cl800696S6 IJOC
K0069656 2
                        Case
                         Case3:18-cv-01708-VLB
                              3:18-cv-01708-VLB Document
                                                 Document36-5
                                                          1-1 Filed 10/15/18
                                                                    07/26/19 Page 9
                                                                                  15ofof12
                                                                                         38
                                                      )                                                         _)
    dispose of the Equipment in a commercially reasonable manner, with or          connection with a sale of all or some of Lessee's assets) to any person not
    without notice, and at public or private sale, and apply the net proceeds      in control of or under common control with Lessee, or undergo a change in
    (afier deducting nil expenses of disposition), if any, to the amounts owed     control, e.g., by merger, amalgamation, or other event whereby those in
    to Lessor. but Lessee will remain liable to Lessor for any deficiency that     control of Lessee immediately before the event arc not in control of Lessee
    remains alter any such disposition. With respect to any notice of sale         or its successor immediately after the event (with control being established
    required by law, 10 days' notice is reasonable notice. The remedies            by the direct and indirect holding of more than ½ of the equity and voting
   provided in this Lease are in addition to all other rights or remedies now or   power of the controlled entity and any intervening entities), or issue any
   hereafter existing under this Lease, or at law or in equity, and may be         voting or equity or other securities. No assignment or sublease by Lessee
   enforced concurrently therewith, and from time to time.                         will discharge or diminish Lessee's obligations, and Lessee will continue
    19. Lessor's Return. Lessor may become entitled to the Lessor's                to be primarily, absolutely, unconditionally, and independently liable for
   Return, which shall be Lessor's anticipated benefit of its bargain and profit   the full and prompt observance of all of its obligations under this Lease.
   from this Lease transaction (to which it will specifically be entitled). The    22. Lessee Security and Additional Covenants.
   Lessor's Return, as stipulated to herein, includes amounts attributed by the    (a) SECURITY. Lessee hereby grants Lessor a first priority continuing
   parties to (and a loss to Lessor upon a Loss or Event of Default is                   security interest in all of its assets and property of any kind or nature
   dependent in pan upon) unpaid Rental Payments to become due, the                      whatsoever as security for all of its obligations under this Lease, all as
   original cost of the Equipment and Soft Cost ltems to Lessor, the                     more particularly provided in the Lessee Security Agreement
   unrealized anticipated value of the Equipment to Lessor, the future             (b) icESSEE ACCOUNT. Lessee will maintain all cash, funds, or other
   observance by Lessee of its nonrental Lease obligations for the benefit of            monies received by it or held on hand by it, in a single deposit
   Lessor. In addition, the calculation of the Lessor's Return provided for in           account with a bank acceptable to Lessor ("Lenee Account"), and
   this Lease is intended to recompense Lessor, as liquidated and not as a               effect all inflows and outflows of such cnsh, funds, or other monies
   penalty, for additional costs Lessor may incur in documenting. negotiating,           only through the Lessee Account The Lessee Account shall be under
   and performing this Agreement, including such amounts as the costs of                 the control of Lessor under a deposit account control agreement
   outside counsel, commissions, overhead allocable to this transaction, and             among Lessee, Lessor, and Lessee's bank ("Lessee DAC4 ").
  the like. Accordingly, the parties agree that the Lessor's Return shall be
  calculated as the unamortized portion of 122.7% of the Lessor's Basis
                                                                                         Without Lessor's consent, which may be given             c:,  withheld in
                                                                                         Lessor's sole discretion, Lessee will not pay out any amounts from
  calculated on a straight-line amortization basis for eight (8) years                   the Lessee Account, or permit any amounts to be removed from the
  beginning on the Base Term Commencement Date; provided, however,                       Lessee Account- and in general and in all events no assets of Lessee
  that if the Lessor's Return is determined as of a date before the Base Term            shall in any manner or by any method be transferred directly or
  Commencement Date, the Lessor's Return shall be the total of such                      indirectly away from Lessee (or encumbered~xcept Lessee may
  percentage of the Lessor's Basis determined without amortization. Such                 pay out of Lessee Account the following:
  unamortized portion will be determined by multiplying such percentage of               (i) Lease. Amounts due Lessor under this Lease and the minimum
  Lessor's Basis by a fraction, the numerator of which shall be 96 minus the                    amounts that this Lease requires Lessee to pay to third parties
  number of whole calendar months elapsing since the Base Term                                  (which shall be made only under any usual and customary
  Commencement Date, and the denominator of which shell be 96. The                              i:unlmi:l rtWiuuablt: iu Utt: 1:ii1.:u111~lam:es),
  Lessor's Return as defined in this section is jnclusjve of New York sales              (ii) Display Agreement. Amounts due by Lessee under the Display
  Taxes imposed on sales of personal property occurring at the Equipment                        Agreement;
  Location of up to 8.875% of the sale price (but, for the avoidance of doubt,
                                                                                         (iii) Maintenance Agreement. Amounts due under the Maintenance
  exclusjve of any other Taxes, including New York sales or use Taxes on
                                                                                                Agreement;
  Rental Payments or other amounts previously due and thus not included in
 the calculation of Lessor's Return).                                                    (iv) Insurance. Premiums for Insurance;
 20. Assignment By Lessor. Lessor may assign this Lease or any                           (v) Services Agreement. Management fees due A2a under the
  Equipment, in whole or in part, including granting or assigning any                           Services Agreement;
 encumbrance or other interest in this Lease or any Equipment, without                  ( vi) Utility. Amounts due the Port Authority (or a public utility) for
 notice to Lessee, to any person ("Assignee"). No assignment will relieve                       electricity to operate the Equipment under any usual and
 Lessor of its Lease obligations. Lessee and Lessor acknowledge that                            customaiy contract reasonable in the circumstances;
 any such assignment will not materially chani:e Lessee's or Lessor's                   (vii) Back Office. Payments to GM or ProPark for documented back
 obligations under this Lease. If notified of an assignment, Lessee will:                      office functions not to exceed $50,000 in the aggregate during
 (a) unless otherwise directed, unconditionally pay all amounts due under                      any calendar year under any usual and cuscomary contract
 this Lease to Assignee without abatement, reduction, offset, recoupment,                      reasonable in the circumstances;
 compensation, crossclaim, counterclaim, notice or demand, or any other                 (viii)       Promotion and Operating. Documented promotion and
 defense whatsoever it may have against Lessor, Assignee, Seller,                              operating expenses not to exceed $50,000 in the aggregate
 Manufacturer, or any other person; (b) not permit this Lease to be                            during any calendar year under any usual and customary
amended or any of its tenns waived without the Assignee's written                              contract reasonable in the circumstances;
consent; (c) not require Assignee to perform any of Lessor's obligations                (ix) Salary. Reasonable and customary documented salary for the
other than the warranty of quiet enjoyment provided for in Section 23 and                      administration and management of the Lessee not to exceed
any other obligations expressly assumed by the Assignee in writing; and                        $250,000 in the aggregate during any calendar year under any
(d) execute such acknowledgments of assignment as may be reasonably                            usual and customary contract reasonable in the circumstances;
requested by Lessor or Assignee. Assignee will have all ofLessor's rights,              (x) Income Ta:x Distributions. Provided no Event of Default is
powers, and privileges under this Lease to the extent of the assignment,                       continuing, on or before April IS of each year (as may be
including the right to make further assignments.                                               extended in accordance with the Internal Revenue Code).
21. Assignment By Lessee. Without the prior written consent of the                             distributions to Garage Media or each of Garage Media's
Lessor (not to be unrensonab~I{ withheld~ Lessee cannoLassiim, any, inlcrcst.                  Princip~ls limited to Garag!_! Media's Principals" respcctivt:
in this Lease or assign or sublet .any interest in Equipment (including in                     ledcral and state true liability with respect to the income of the

                                                                          Pace 8 of 11
                                                                                                                                           V ' nml;'ai;\80069656 lJO(.
K0069656 2
                       Case
                       Case3:18-cv-01708-VLB
                            3:18-cv-01708-VLB Document
                                              Document36-5
                                                       1-1 Filed
                                                           Filed10/15/18
                                                                 07/26/19 Page
                                                                          Page10
                                                                               16of
                                                                                 of12
                                                                                    38
                                                         >
                                                       ,./




            Lessee only (assuming the applicability of lhe maximum federal          (e) GUARANTIES, The GM Guaranty and the GM Principal Guaranty
            and stale tax bracket), for the year ending on the prior                     shall be unlimited and unconditional and remain in full force end
            December 31, which is based on supporting documentation                       effect et all times the Lessee (or GM in the case of the GM Principal
            delivered to and approved by Lessor at least IO business days                 Guaranty) may have obligations to Lessor. However, the GM
            prior to any such distribution; and                                           Principal Guaranty will terminate when Lessor agrees in writing (not
      (xi) Other Distributions. As of the last day of any calendar quarter,               to be unreasonably withheld) that all of the following have occurred:
            beginning with the next calendar quarter ending 18 months                     (i) Lessee's ad revenues for any consecutive 12-month period total
            following the Base Term Commencement Date (the end of each                          at least $5,500,000;
           such calendar quarter a "Test Date''), funds may be transferred                (ii) Lessee's projected advertising revenue annualizes to $5,500,000
           to Garage Media 15 business days after the Test Date, if and to                      under executed contracts with an average remaining term of not
           the extent Lessor agrees in writing (not to be unreasonably                          less than 60 days, as determined by Lessor, provided, however,
           withheld) that:                                                                      upon the request of Lessee, Lessor will consider whether to
           A. Lessee is not the subject of a Putative Default under this                        include contracts of a shorter duration, using its reasonable
                  Lease and A2a is not the subject of a Putative Default under                  discretion and considering, without limitation, such factors as the
                  the Equipment Agreement, the Services Agreement, the                          financial performance of the Lessee and the project to date;
                  A2a Security Agreement, the A2a OACA, or any agreement                  (iii) Lessee has a cash balance in the Account, less Lessee's current
                  with GM and/or Lessee, or any agreement that, in Lessor's                     liabilities, of no less than $500,000;
                  sole opinion, is material to Ala's businesses or operations             (iv) no material adverse change shell have occurred after the date of
                  taken as a whole or this Lease or the Equipment.                              this Lease in the business, financial condition, or prospects of
           B. Lessee has a cash balance in the Account, less Lessee's                           Lessee, as detennined by Lessor;
                  current liabilities, ofno less than $500,000;                           (v) no Putative Default shall be continuing on the part of any GM
           C. As of the Test Date, projected advertising revenue                                Principal under the GM Principal Guaranty (including BS a result
                  annualizes to $5,500,000 under executed contracts with an                     of a Putative Default on the pnrt of either of GM or Lessee of
                  average remaining term of not less than 60 days, as                    c:.\ any of their obligations which arc the sub_ject of the GM
                  determined by Lessor, provided, however, upon the request                     Principal Guaranty).
                  of Lessee, Lessor will consider whether to include contracts      (a) SECURITY AGREEMENTS, Immediately upon the Final Acceptance
                  of a shorter duration, using its reasonable discretion and              Date, if then: is no Putative Default on the part of Lessee, GM, or the
                  considering, without limitation, such factors as the financial          GM Principals under this Lease, the Lessee Security Agreement, the
                  performance of the Lessee to the Test Date;                            GM Guaranty, the GM Security Agreement, the GM Principal
           D. As of the Test Date, Lessee's ad revenues for lhe                           Guaranty, or the GM Principal Security Agreement, Lessor will in
                 immediately ended consecutive 12-month period total at                  writing agree to: (y) terminate the GM Principal Security Agreement,
                 least $5,500,000;                                                        including any financing statements filed for the collateral thereunder;
           E. No material adverse change shall have occurred after the                   and (z) amend the GM Security Agreement in a manner mutually
                 date of this Lease in the business, financial condition, or             acceptable to GM and Lessor, to exclude from the collateral
                  prospects of Lessee, GM, or, at any time before Lessor                 thereunder any right, title and interest of GM that is not (and does not
                 agrees to the termination of the GM Principal Guaranty as               relate to) GM's ownership of Lessee, the Security Deposit., this Lease,
                 provided in Section 22(g), a GM Principal, in any such                  the Equipment, and the sale or disptny of advertising or other content
                 case, as determined by Lessor; and                                      on the Equipment or at the Equipment Location.
           F. Lessor has received a certification from Lessee within 5             23. Counterpurts; Financing Statements. This Lease may be executed
                 business days following the Test Date, certifying the             in one or more counterparts. If there is only one such counterpart, it will
                 foregoing together with documentation verifying the same,         be the "Original," otherwise, one such counterpan will be marked es and
                 in each case in form satisfactory to Lessor.                      be the "Original" and any other counterparts will be marked as and be
(c) SUBSIDIARY STATUS. Lessee shall remain a directly- and wholly-                 "DuplicaJu." No transfer of or security interest in this Lease may be
     owned subsidiary of GM. Lessee shall issue no further voting or               created except through the transfer or possession of the Original, and
    equity securities to anyone except GM, and then only with the prior            Lessee agrees to deliver any Original to Lessor. Unless Lessee has the
     written approval of Lessor. Lessee shall not engage in any business           right to acquire Lessor's interest in the Equipment al the end of the Term
    other than that relating to the Equipment as contemplated by this              for nominal or no additional consideration, lhe parties intend this Lease to
     Lease and the agreements and arrangements referred to in this Lease.          be a true lease and not one intended merely for security. Lessor is
(d) INDEBTEDNESS. Lessee shall not issue, undertake, incur, or suffer to           authorized to file financing statements to give public notice of Lessor's
    exist any indebtedness, payment obligations, or nonmonetary                    interest in any items it may lease 10 Lessee or its alliliatcs under this
    performance obligations of any kind except those obligations existing          Agreement.
    under any of the following; this Lease, the Lessee Security                    24. Quiet En!oyment. So long as no Event of Default is continuing,
    Agreement, the Maintenance Agreement, the Display Agreement, the               Lessor will not interfere with Lessee's quiet enjoyment of the Equipment.
    Acknowledgment, the Equipment Agreement, the Services                          If a failure by Lessor to materially observe the foregoing warranty of quiet
    Agreement, and the contracts contemplated by subsections (b)(vi)               enjoyment continues for 10 days after notice, Lessee may in its absolute
    through (b)(ix), any amendments or supplements to any of the                   discretion exercise any one or more of the following remedies (which shall
    foregoing approved by Lessor in its sole discretion, and any other             be its exclusive remedies for such failure): (a) by notice terminate !his
    agreements that Lessor may in its sole discretion approve (including           Lease (including its obligation to pay Rental Payments) BS it relates to
    as to terms, amounts, kind) if Lessee's obligations under such other           such Equipment; and/or (b) proceed in a separate action at law to recover
    agreements are sul:!iect and subordinate to Lessee·s obligations to            all direct damages suffered by Lessee resulting from such failure.
    Lessor in such manner as may be determined by Lessor in its sole               25. Late Performance; Interest Limitations. Amounts due under this
    discretion.                                                                    Lease that are not paid wiififn JU days oftheir' due date \Vlf!' Bear in!ercsr.
                                                                                   payable upon demand, al the rate of 12% per year, or such lessi:r rate as
                                                                          Page 9 of II
                                                                                                                                           V -mnk'.ac\80069656 DOC
HO069656 2
                      Case
                      Case3:18-cv-01708-VLB
                           3:18-cv-01708-VLB Document
                                             Document36-5
                                                      1-1 Filed
                                                          Filed10/15/18
                                                                07/26/19 Page
                                                                         Page11
                                                                              17of
                                                                                of12
                                                                                   38
                                                     J                                                           J
  may be the maximum legal rate, from their due dates. If any payment              language and another language, only the English language provisions shall
  required to be made under this Lease would otherwise be considered the           have import and the versions in any other language shall not be binding
  collection of interest in excess of the maximum amount permitted by              upon the parties thereto and shall have no effect whatsoever on the
  applicable law: Lessee will not be obligated to pay the excess; any excess       interpretation or construction of the English language version. The page
  which may have been collected will be credited to Lessee's other                 numbering or this Lease may be cxcl~ive of exhibits., if any. The tenns
  obligations to Lessor or refunded; and this Lease will be considered to          "signed," "executed," "entered into," and the like require that a document
  have been amended so as to eliminate Lessee's obligation to pay such             be manually signed, even if it is pennitted to be transmitted as nn
  excess.                                                                          electronically scanned copy. A party having executed a document need
  26. Proratlons. Rental Payments for Rental Periods not consisting of a           not be advised by the other party of the other party's acceptance of the
  whole month or a whole quarter or another whole period, as applicable,          documenL Headings of the sections. subsections, and other provisions of
  will be prorated on the basis of a 360-day year comprised of four 90-day        this Lease are not a part of or to affect the interpretation of this Lease.
  quarters and twelve 30-day months.                                              30. Soft Cost Items. The Equipment may contain software in which lhe
 27. further Assurances. Lessee will promptly execute such documents               parties have no ownership or other proprieuuy rights. Where required by a
 and take such further action as Lessor may from time to time reasonably          software OWJler or manufacturer or the Seller of other Soft Cost Items.
 request in order to carry out the intent of this Lease or protect or perfect      Lessee will enter into a license or other agreement for the use of the
 Lessor's rights, interests, and remedies reasonably intended to be created       software and the provision of the Soft Cost Items. Any such agreement
 thereunder.                                                                      will be separate and distinct from this Lease, and Lessor will have no
 28. Notltes. Notices under this Lease shall be in writing and received           rights or obligations thereunder unless otherwise agreed by it in writing.
 when delivered to the receiving party's address set forth in this Lease, or at   For the avoidance of doubt, upon Lessee's execution of the Final
 such other address for notice as it may previously have notified the other       Acceptance Certificate, Lessee will pay rent attributable to Lessor's
 party of. A party may give notices in the ordinary course (including under        financing of Soft Cost Items as provided in Section S and regardless of
 Sections 6, 8, or 10, but not including under Sections 17 or 18 or fonnal        Lessee's dissatisfaction with, or the failure or quality of, or Seller's failure
 notices such es notices of default, demands for performance, or notices of       to provide for any reason, any software, services, or other Soft Cost
 termination) by conventic~1I email, or by a PDF attachment to                     Items). Lessee acknowledges that all Soft Cost Items arc provided directly
 conventional email. Emailed notice shall be received on the business day         to Lessee by Seller, and not by Lessor, regardless or anything to the
 that the receiving party's employee having regular duties relating to this       contrary in this Lease or in any purchase documents with Seller (nnd any
 Lease actually reviews the email at the receiving party's physical address       documentation entered into by Lessor in relation to Soll Cost Items shall
 for notice. A party giving notice by email bears all risk of nonreceipt of       be solely for Lessee's benefit), and, in general, regardless of any
 notice (including as a result of email being blocked by the sender's,            characterization by the panics of Soft Cost Items as equipment, machines,
 receiver's, or any intermediary's sofiware monitoring or controlling             goods, or the like.
outgoing or incoming communications or presuming a communication to               31. Scanned Documepls. In any proceeding relating lo this Lease, a
be spam or to contain inappropriate content).                                     party may produce an electronically scanned copy or photocopy of a
29. lnterpretatlon.        Terms of inclusion mean inclusion without              document rather than the original and such copy will have the same force
limitation. Time is of the essence. The provisions of this Lease will             as the original. Each p111'ly 111:lu1uwlt:tlges that it has received and reviewed
survive its termination, and any return or sale of Equipment, and remain in       all of the pages of this Lease and that none of its provisions arc missing or
fu II force and effect with respect to events or conditions occurring or          illegible.
existing during (or fairly attributable to) the Term or Possession Period.        33. Invalidity. A provision of this Lease that is or becomes invalid will
Any waiver or failure of a party to require strict observance of this Lease,      be ineffective only to the extent of the invalidity, without affecting the rest
will not constitute a waiver of any other breach of the same or any olher         of such provision or this Lease.
provision of the same Lease or any other lease. This Lease will not be            34. Applicable Law. This Lease is governed by New York law
binding upon a party until executed by the party. This Lease cannot be            without regard to conflict.I of law principles. The parties consent nnd
amended except in a document executed by both parties. This Lease binds           submit to the jurisdiction of the local, state, and federal courts located
and benefits the parties' successors and permitted assigns. The parties           within that state, The parties waive any objection relating to improper
hereby acknowledge that they have required this contract, and other               venue or forum non conveniens to the conduct of any proceeding in any
agreements and notices required or permitted to be entered into or given          such courts. To the extent permitted by law, the parties irrevocably
pursuant hereto, to be drawn up in the English language only. If any such         waive all right to trial by jury in any proceeding between them
document or communication is prepared in or contains both the English             relating to this Lease or the Equipment.

Lessee acknowledges receipt of a true copy of this Lease. This Lease constitutes the entire agreement of the parties relating to the leasing of the
Equipment.




                                                                        Poge IOofll
                                                                                                                                           Y iaonklag\8006965/, UOC
110069656 2
                   Case
                   Case3:18-cv-01708-VLB
                        3:18-cv-01708-VLB Document
                                          Document36-5
                                                   1-1 Filed
                                                       Filed10/15/18
                                                             07/26/19 Page
                                                                      Page12
                                                                           18of
                                                                             of12
                                                                                38
                                    )                                         )

 Ganie Media NV LLC (Lessee)                            Macquarie Equipment Finance, LLC (Lessor)



 By: Garage Media, LLC                                  By, ~


 M~~"f.f ;flV
 By,
                                                                ~R.Fektlt!ln
                                                        Namc/T1tle:'J.P. and AH\. Gen. Counsel

                                                                      ___-_~_,6""--._/_D
                                                        Date: ______/_0             . . . _ _ _ _ __
             ci.r(H G.i
 Name/Title: G,amt Neff, Member

 Date:       (o   liee\,o                                             ORIGINAL




                                              Page 11 of 11
                                                                                                    Y \nmkla~lll00fl9t1S6 DOC
80069656 2
Case
 Case3:18-cv-01708-VLB
       3:18-cv-01708-VLBDocument
                         Document36-5
                                   1-2 Filed
                                       Filed07/26/19
                                             10/15/18 Page
                                                      Page19
                                                           1 of
                                                             of438




                  EXHIBITB
                   Case
                    Case3:18-cv-01708-VLB
                          3:18-cv-01708-VLBDocument
                                            Document36-5
                                                      1-2 Filed
                                                          Filed07/26/19
                                                                10/15/18 Page
                                                                         Page20
                                                                              2 of
                                                                                of438




                                                                     Amendment No. 1
                                                                    dated Juae 13• 2010
                                                          to Lease No. 001 dated October 26. 2010


                    Garage Media NY LLC                                                          Macquarie Equipment Finance, LLC
     Lenee:         I Union Place                                                Lessor:         2285 Franklin Road, Suite 100
                    Hartford, CT 06103                                                           Bloomfield Hills, Ml 48302

Lessor and Lessee amend the above-referenced lease ("Lease") between them aa provided herein. Capitalized terms used herein without definition are a&
defined in the Lease. Except as provided in this Amendment, the Lease remains the same.

A.     The description and Lessor's Basis table ofthe Lease is amended lo read as follows:


                                                                                                                                       Lessor's
                   Item          Seller                                           Description                                           Basis
                    01       A2a Media Inc.       The Equipment is a 6,010 square: foot Mediamesb installlltion                       S 6,026,000
                              ("A2a'~and          mnnufncturcd by GKD - Oebr. Kufferath AG or MctallwebcrstnlBc 46,
                             GKD USA, Inc.        O-S23S3 Ollren, Gmmany ("Afam,fact,u,u.,, compnSU1g two
                               ("GKD lJS")        approximately 3,000 squon: foot panels, five LED per pixel, full color,
                                                  outdoor design and including: stainless steel or aluminum housing; cover
                                                  ducts and cabinets with hinged surfaces for easy service IICCCSS lllld
                                                  covering all cable 11nd data/power componenll from public tampering;
                                                  lighting to illuminate approximately 25,000 square feet of lhe exterior
                                                  wall area of the Equipment Locatiqn; media and liccasc(s) for Interactive
                                                  Media Pool Platform (IMPP) softw11re; design; all necessary control
                                                  compulc:n and hardware and other system display electronics; delivery to
                                                  the Equipment Location; and all imtallation hardware, materinh, and
                                                  labor necessary to complete the full construction, installlltion,
                                                  illumination, and operability of all of the foregoing.
                    02                            Working capitnl for Lessee.                                                             140,023
                    03      Johasen 11nd Frctty   Commission due by Lessee.                                                               150,000
                    04           Vnrious          Permitting and legal fees inc:uncd by Les.see with Seller.                               70,000
                                                  Deleted.                                                                                        0
                    06      A2a nod GKD US        Arlditional Equipment cost per change order to Equipment ApmenL                         213,977
                                                                                                                     Total:           $ 6 600 000

B. The Final Expiration Date shall be:
                 The occurrence of the "Expimtion Date" of the Permit (as provided in Section 2(a} lhcn:of) and the Display Agreement (as
                 provided in Section 3 thereof) as they may be supplemented or amended from time lo time (with the consent oftbe Lessor as
                 contemplated by Section I(g} of the Acknowledgment).
C. The Outside Date shall be July 3 I, 20 I 1.
D. The Reference Rate hall be J.87% (Applicable Rate in effect on June 6, 2011).
E.     Tbc Rental Payments shall be:
                      Rental PaymentJ:            Rental Perir,d           Rental Payment
                                                  1-7                      so
                                                  8                        550,044
                                                  9-12                     $154,249
                                                  13 - 24                  5165,267
                                                  25-36                    $176,284
                                                  37 - 60                  $137,722
F.     In Secllon 2 of the Lease:
       • ln subsection (a), the total amount of the third payment is corrected to be $2,090,000 (all of which has been paid).
       • In subsection (b), the total amount of the fourth payment remains $1,100,000 (all of which has been paid).
       • In subsection (c): total amount of lhc fifth payment shall be S?,379,500; the amount to be paid to the Equipment's Seller sluill be SI ,194,477
         (comprising S980,500 of the cost identified in Item No. 01 plus the $213,977 cost identified in Item No. 06); and the amount lhllt may be paid to
         the Setler of the Soft Cost Items shall be $185,023.
       • In subsection (d); the lotnl amount of the final payment 1hatl be S2,030,SO0 ; the amount to be paid to the Equipment's Seller shall remain
         $980,500; • the amount to .be p:iid to GM{nnd credited to.the. Security .llcposit).shall mnain ,SJ-,050,000;,:md•lhc nmount that may be paid to the
         Seller of the Sol\ Cost llems sh:ill be SO.

                                                                          Page I ofJ
                                                                                                M,cincosb HO Uscn:garynclO Library·Ma1l Downloods Lease Amd I v I Joe
                 Case
                  Case3:18-cv-01708-VLB
                        3:18-cv-01708-VLBDocument
                                          Document36-5
                                                    1-2 Filed
                                                        Filed07/26/19
                                                              10/15/18 Page
                                                                       Page21
                                                                            3 of
                                                                              of438




G.   In Section S of the Lease, second sentence, after the last semicolon, insert "or."
H.   Replace Section 6 of the Agreement with:
               6. End of Term.
               (a) Al the end of the Base Tenn, Lessee may exercise one (only) of tbe following options, but only if Lessee gives
                    irrevocable notice to Lessor unequivocally electing one of these options ( "Eurcise Notice") and the Exercise Notice is
                    received by Lessor at least 180 days before the end of the Tenn:
                    (i) Return. Lessee may rctum all of the Equipment, in which case Lessee will return the Equipment to Lessor in
                          accordance with Section 16 within 10 days of the last day of the Term.
                    (ii) /-Year Ren~al. Lessee may renew the Term for a I-year Renewal Term, with a Rental Payment of $104,992 (as
                          such amount may be adjusted under the first paragraph of Section 5 and subsection (b) of this section), and with
                          all other provisions of this Lease continuing to apply. At the end of this I-year Renewal Term, Lessee may
                          exercise one (only) of the following options, but only if Lessee gives a further incvocable Exercise Notice
                          unequivocally electing one of these options, and the Exercise Notice is received by Lessor at least 180 days before
                          the end of this I-year Renewal Tenn: (i) Lessee may retum all of the Equipment, in which case Lessee will return
                          the Equipment to Lessor in accordance with Section 16 within 10 days of the last day of the Term; or (ii) Lessee
                          may purchnse all of the Equip~nt for the Purchase Amount.
                    (iii) 2-Year Renewal. Lessee may renew the Tenn for a 2-year Renewal Term, with a Rental Payment of $79,095 (as
                          such amount may be adjusted under the first paragraph of Section 5 and subsection (b) of this section), and with
                          all other provisions of this Lease continuing lo apply. At the end of this 2-year Renewal Term, Lessee may
                          exercise one (only) of the following options, but only if Lessee gives a further irrevocable Exercise Notice
                          unequivocally electing one of these options, and the Exercise Notice is received by Lessor al least 180 days before
                          the end of this 2•ycor Renewal Tenn: (i) Lessee may return all of the Equipment, io which case Lese:~ will return
                          the Equipment to Lessor in accordance with Section 16 wilhin IO days of the last day of the Tenn; or (ii) Lessee
                          may purchase all of the Equipment for the Purchase Amount
                    (iv) 2½-Year Renewal. Lessee may renew the Term for 11 2½-ycar (JO-month) Renewal Tenn, with a Rental Payment
                          of $83,705 (as such amount may be adjusted under the first paragraph of Section 5 and subsection (b) of this
                          section), and with all other provisions of this Lease continuing to apply. At the end of this 2½-year Renewal
                          Term, Lessee shall unconditiono.Jly purchase the Equipment for its fair market value, defined as the price that
                          would be obtained at arm's length between informed and willing parties, neither under compulsion to contract, for
                          the sale or lease of Equipment assuming the Equipment is: in installed, continued, and unintcffllpted use by the
                          buyer, in the condition required by this Lease and certified by Manufacturer or GKD US as eligible for a
                          maintenance agreement in favor of the buyer on substantially the same t1mns as the Maintenance Agreement but at
                          the Manufacturer's then usual rates; and being sold with the aoftw~ neceuary for il5 use. Sucli fair m&ket value
                          will be determined by Lessor, but if Lessee objects in writing to Lessor's determination within 10 days after
                          Lessor communicates il5 determination to Lessee's rcprcsentativc in writing or by email, then &ucb fair market
                          value will at Lessee's expense be dctcnnincd by ao independent appraiser selected by Lessor and reasonably
                          satisfactory to Lessee.
                    (v) 2½-Year Renewal With End-Of-Tenn Ownership. Lessee may renew the Term for a 2½-year (JO-month) Renewal
                          Term, with a Rental Payment of $92,825 (as such amount may be adjusted under the first paragraph of Section 5
                          and subsection {b) of this section), and with all other provisions of this Lease continuing to apply. At the end of
                          this 2½-year Renewal Term, if Lessee has made all payments then due under this Lease, this Lease will terminate
                          and Lessor will transfer the Equipment to Lessee for $1.
                    (vi) 3½-Year Renewal With End-of-Tenn Purchase. If the Final Expiration Date at the time of Lessee's exercise of
                          this option is December 31, 2019 or later, Lessee may renew the Tenn for a 3½•year (42-montb) Renewal Tenn,
                          with a Rental Payment of $71,670 (as such amount may be adjusted under the first paragraph of Section Sand
                          subsection (b) of this section), and with all other provisions of this Lease continuing to apply. At the end of this
                          3½-year Renewal Term, Lessee shall unconditionally purchase the Equipment for the Purchase AmounL
                   (vii) 3½-Year Renewal With End-Of-Tenn Ownership. If the Final Expiration Date at the timi: of Lessee's exercise of
                          this option is December 31, 2019 or later, Lessee may rcncw the Term for a 3½-year (42-month) Renewal Term,
                          with a Rental Payment of $75,878 (ns such amount may be adjusted under the first paragraph of Section 5 and
                          subsection (b) of this section), and with all other provisions of this Lease continuing to apply. At the end of this
                          3½-year Renewal Tenn, if Lessee has made all payments then due under this Lease, this Lease will terminate and
                          Lessor will transfer the Equipment to Lessee for S1.
                   If one of the foregoing options is not exercised, or if Lessee having elected a return or purchase fails to comply with the
                   terms of the option so elected, the Tenn will automatically extend from its previous expiration date for successive
                    I-month Renewal Tenns, with a Rental Payment of $141,4S l(as such amount may be adjusted under the first paragraph
                   of Section 5), and with all other provisions of this Lease continuing to apply. At the end of any such I-month
                   automatic Renewal Term, Lessee may exercise one (only) of the options set forth above in the preceding cluuses of this
                   subsection, but only if Lessee gives an irrevocable Exercise Notice (or further irrevocable Exercise Notice)
                   unequivocally electing the option and the Exercise Notice is received by Lessor al least 180 days before the end of such
                   I-month automatic Renewal Term (and the option selected will be effective at the end of the I-month automatic
                   Renewal Term whose expiration date is to occur on or after 180 days from Lessor's receipt of the Exercise Notice).
              (b) Where a purchase option or purchase oblis._ation ap11lies at the end of a Renewal Tenn for a P.ricc cq\lal to the Purchase
                   Amount, as provided above, Lessee will make all payments required for the rest of the Tenn (including after it has
                   1,-ivcn any Exercise Notice) and on the last day of the Tenn Lcssce will pay Lessor the following ("P11rchasc
                                                                          Pagc2of3
                                                                                              Macintosh HO·U,m.~aryndTI.Llbral)' Matl O.,wnluaJs:Lnse Amdl •I doc
                 Case
                  Case3:18-cv-01708-VLB
                        3:18-cv-01708-VLBDocument
                                          Document36-5
                                                    1-2 Filed
                                                        Filed07/26/19
                                                              10/15/18 Page
                                                                       Page22
                                                                            4 of
                                                                              of438




                    Amount"); (i) (A) in the case of an option under subsections (a)(ii) or (iii) above, the sum total of the Rental Payments
                    which would have been due and payable for lbe full 2'/2-year Renewal Tenn provided for in subsection (a)(v) above
                    had Lessee properly elected that option at the end of the Base Tenn, or (B) in the case of an option under subsection
                    (a)(vi) above, the sum total of the Rental Payments which would have been due and payable for the full 3½-ycar
                    Renewal Tenn provided for in subsection (a)(vii) had Lessee properly elected that option at the end of the Base Term,
                    minus (ii) the sum total of all Rental Payments scheduled for all Renewal Terms (up to the amount specified in the
                    preceding clause (A) or (B), as applicable), plus (iii) all applicable Taxes; and on payment of all such amounts and any
                    other outstanding amounts under this Lease as tcquircd by this Lease, this Lease will terminate and Lessor will transfer
                    the Equipment to Lessee.
                (c) Any renewal option available to Lessee at the end of the then scheduled Tenn (whether it be the end of the Initial Term
                    or a Renewal Tenn in effect or to come into effect under the tcnns of this Lease, as the case may be, "Applicable
                    Ttrm"'), would n:sult in the Term extending beyond the Final Expiration Date for any tcason (e.g., if the Base Tenn
                    Commencement Date occurs after July 1, 2011 or if any intervening I-month automatic Renewal Terms occur), then
                    the Rental Payment for the Renewal Tenn for each of the renewal options available to Lessee at the end of the
                    Applicable Term will, instead of lbe amount originally stated in subsections (a)(ii) through (vii) above, as applicable,
                    be dctennincd as (i) the Rental Payment so stated, (ii) multiplied by the number of months in the Renewal Term for
                    which such Rental Payment was to have been applicable (i.e., 12, 24, 30, or 42, as applicable), and (iii) divided by the
                    number of months actually remaining following the Applicable Tenn to (and including) December 31, 2018 (in the
                    case of o renewal under subsections (a)(ii) through (v) or December 31, 2019 (in the case of a renewal under
                    subsections (a)(vi) and (vii)).
I. Add a new Section 35 to the Lease:
                35. Right to Perform For Lessee; Insurance.        If' cssee fails to procure or maintain (or pay any premium due for) the
                insurance required 1mdcr thia Lease or othc:rwise perf8Hn or observe the provisions of this Lease, including in respect of the
                insurance required under Section 11, Lessor in its own name or in the name of Lessee as Lessee's attorney-in-fact may
                obtain such insurance (or pay any such premium). and Lessee shall reimburse the costs thereof to Lessor on demand. Lessee
                hereby imvocably appoints Lessor, as Lessee's attorney-in-fact to file, settle or adjust, and receive payment of claims under
                any such insurance policy and to endorse Lessee's name on any checks, drafts or other instruments on payment of such
                claims (and Lessee will immediately and unconditionally deliver over to Lessor any such checks, drafts, or other
                instruments).

  Garage Media NY LLC (Lessee)                                                 Macquarie Equipment Finance. LLC (Lessor)




                 "(
                 ' •- .
  By: _ _ _ _ _ _ _ _ _ _ _ _ __

  Name/Title:         Garett Neff                                              Name/Title:   --.-Andrew=,......,,......R:.;,.r~;;.;eld_8t=::;=aln...,___,.._
                                                                                                  Y.P. indAiil Gen. COIM1Nf
  Date:                  6121/201 I                                            Date: _ _ _ _ __.6~-•-u()..~J,_•_.,._,,____




                                                                        Page 3 of 3
                                                                                                M.cilllo>h Ht> Usm ioryncffl L,brary Moil Oownlo..ts Lease Amdl vi <luc:
Case
 Case3:18-cv-01708-VLB
       3:18-cv-01708-VLBDocument
                         Document36-5
                                   1-3 Filed
                                       Filed07/26/19
                                             10/15/18 Page
                                                      Page23
                                                           1 of
                                                             of338




                   EXHIBITC
                   Case
                    Case3:18-cv-01708-VLB
                          3:18-cv-01708-VLBDocument
                                            Document36-5
                                                      1-3 Filed
                                                          Filed07/26/19
                                                                10/15/18 Page
                                                                         Page24
                                                                              2 of
                                                                                of338


                                           ' J                                                      ...J


                                                                Amendment No. l
                                                               dated July-28, :ZOU
                                                     to Lease No. 001 dated October 26, 2010


                  Garage Media NY LLC                                                    Macquarie Equipment Finance, LLC
 Lessee:          l Union Place                                           Lessor:        2285 Franklin Road, Suite 100
                  Hartford, CT 06103                                                • Bloomfield Hills, MI 48302
Lessor and Lessee amend the above-referenced lease (as previowdy amonded, "uase'') between them as provided herein. Capitalized
tenns used herein without definition are as defined in the Lease. Except es provided In this Amendment, the Leese remains the same.
A. From Item 01 of the Equipment, remove "lighting to illuminate approximately 25,000 square feet of the exterior w~ll area of the
   Equipment Location," and the delivery, installation hardware, materials, and labor necessary to complete the full construction.
   installation, illumination, and operability thereof (collectively, the "Arc/1itect11ral Llg/Ulng"). The Lessor's Basls of Item 0l is
   reduced by the sum of $125,000, the cost of the Architectural Lighting. The Lessor's Basis of Item 02 of the Equipment (working
   capital) is increased by the sum of$566,952 ("Additional Financing"). As a result of the foregoing, the total Lessor's Basis of all of
     the Equipment is $7,041,952 (i.e., $6,600,000 • $125,000 + $566,952).
B. Lessee hereby affirms its certification that on June 30, 2011 (which, as described in Acceptance Certificate No. 4, is the Acceptance
   Date of Item OJ of the Equipment, the Acceptance Date of the rest of the Equipment being as described in the other Acceptance
   Certificates), nil of the Equipment was delivered to the Equipment Location, fully constructed, installed, inspected, and tested and
   approved and accepted by Lessee for all purposes of the Lease,S1e Equipment Agreement, the Services Agreement, the Pcnnit, and
   the Display Agreemtmt, and all related documents. In addition, Lessee certifies that: (a) on and as of June 30, 2011 (which shall be
   the Acceptance Date for the Additional Financing portion of the Soft Cost Items) Lessee accepted such costs as Soft Cost Items for
   all purposes; and (b) no Event of Default or event that with notice or the lapse of time would constitute an Event of Default is
   continuing. For the avoidance of doubt, this section is the Final Acceptance Ce11ific;ate under the Lease.
C. As    a result of the removal of the Architcccural Lighcing as Equipment under the Lease, and the foregoing acceptance of the
     Additional Financing portion of the Soft Cost Items, all of the Equipment has been accepte~f. The Base Tenn Commencement Date is
     July 1, 2011.
D. The Rental Payments shnll be:
                    Rental PayrMnts:           Rental Period            Rental Payment
                                                1-4                     so
                                               5-12                     S151,559
                                               13-24                    $162,385
                                               25 - 36                  $173,209
                                               37-60                    $135,320
E. In Section 2 of the Lease:
     • In subsection (a), the total amount of the third payment remains $2,090,000 (all of which hes been paid).
     • [n subsectjon (b), the total amount of the fourth payment remains $1,100,000 (all of which has been paid).
     • [n subsection (c): total amount of the fifth payment remo.ins $1,379,500 (all of which has been paid).
     • ln subsection (d): the total amount of the final payment shall be $2,597,452; the amount to be paid to the Equipment's Seller shall
       be $855,500 (all of which has been paid); the amount to be paid to GM (nnd credited to the Security Deposit) shall remain
       $1,050,000 (which amount is hen:by paid to GM by crediting it to the Security Deposit to be held by Lessor as collateral under the
       GM Security Agreement); and the amount to be paid to the Lessee as Seller of the Additional Financing portion of the Cost Items
       shall be S566,952 {to be paid to Lessee upon satisfaction of any of the conditions to payment remaining outstanding).
F.   In Section 6(a) of the Lease:
     • In clause (ii), replace "$104,992" with "$103, 161."
     • [n   clause (iii), replace "$79,095" with "$77,715."
     • In clause (iv), replace "$83,705" with "$82,245."
     • In clause (v), replace "$92,825" with "$91,206."
     • In clause (vi). replace "$71,670" with "S70,420."
     • In cldui;e (vii),'replace ''$75:878"'witfi •·s7lt,55S:" ·

                                                                    Pase I of I
                                                                                      Macinl~Jh HO l!scn i:ary11etn .Libniry·Ma1I DQ1>nloods:Le:1:1e Amdl vi doc
                Case
                 Case3:18-cv-01708-VLB
                       3:18-cv-01708-VLBDocument
                                         Document36-5
                                                   1-3 Filed
                                                       Filed07/26/19
                                                             10/15/18 Page
                                                                      Page25
                                                                           3 of
                                                                             of338




    • In tho sentence following clause (vii), replace "$141-,451" with ..$138,984 ."
a . This Amendment is conditioned upon the execution by the parties of Lease No. 002 providing for a lease of the Architectural
    Lighting (the "Lighting Lease."). The Lease shaJI be cotenninous with the Lighting Lease. No notice by Lessee exercising any of its
    options or rights of.termination, extension, renewal, purchase, or return shall be effective for either the Lease or the Lighting Lease
    unless similar and corresponding notice is given under both the Lease and the Sign Lease.




     --~-.....!.-..J.c:..-------
  .By:
  Name/Title: Go...._ H: Nt ff / M. r.                                 Name/Title: --~An---d,_.rew_R,...,.....F=el,...dste__,..ln
                                                                                                                               __
                               I                                                 Y.P. andAast Gen. Counse[
  Date:                  1 \ ,._ 8 \ \ \                                              __-__J'----'--..I+-(--
                                                                       Date: _ _ ____.7               .




                                                                 PDgc 2 of2
                                                                                       M0<.,n1Csh HO Usas.;:aryncffl L bury Mall Downloadrl<= Am~ ,·t Jue
Case
 Case3:18-cv-01708-VLB
       3:18-cv-01708-VLBDocument
                         Document36-5
                                   1-4 Filed
                                       Filed07/26/19
                                             10/15/18 Page
                                                      Page26
                                                           1 of
                                                             of238




                   EXHIBITD
                Case
                 Case3:18-cv-01708-VLB
                       3:18-cv-01708-VLBDocument
                                         Document36-5
                                                   1-4 Filed
                                                       Filed07/26/19
                                                             10/15/18 Page
                                                                      Page27
                                                                           2 of
                                                                             of238

                                              I ,1                                               ;;,,,



                                                                 Amendment No. 3
                                                           dated as or September I, 2012
                                                      to Lense No. 001 dated October 26, 20.-0


                Garage Media NY LLC                                                      Macquarie Equipment Finance, LLC
 Lessee:        I Union Place                                              Lessor:       2285 Franklin Road, Suite 100
                Hartford, CT 06103                                                       Bloomfield Hills, Ml 48302
Lessor and Lessee amend the above-referenced lease (as previously amended, "Lease") between them as provided herein. Capitalized
terms used herein without definition are as defined in the Lease. Except as provided in this Amendment, the Lease remains the same.

The Rental Payments shall be:                                                        Numbei-of
                                                Rental Period    Rental Payment      Payments
                                                      I -4             $0               41
                                                      5 - 12        $151,559            8 ,f
                                                     13 - 14        $162,385 ·          2"
                                                     15-17           $50,000            3/
                                                     18-24          $162,385            7 ✓./
                                                     25-36          $17:3,210           12
                                                     37-48          $156,203            12
                                                     49-60          $156,203            12                                  Cl



This Amendment will when executed be effective as of the date first stated above.




  :::·zr1t;;;)
  Name/Title:          V'--, / /\..t.-
                                                                           Macquarie Equipment Finance, LLC (Lessor)


                                                                          By:

                                                                          Name/Title:
                                                                                               Andrew R. Feldstein
                                                                                             VP am! Asst Geo Counsel
  Date:            I   O   l 'L   °' \ t 2.                               Date: _ _ _ _/4
                                                                                        _t::::'
                                                                                           _             ~_~_c::::,_ -_/-_~- - -
Case
 Case3:18-cv-01708-VLB
       3:18-cv-01708-VLBDocument
                         Document36-5
                                   1-5 Filed
                                       Filed07/26/19
                                             10/15/18 Page
                                                      Page28
                                                           1 of
                                                             of338




                 EXHIBITE
    Case
     Case3:18-cv-01708-VLB
           3:18-cv-01708-VLBDocument
                             Document36-5
                                       1-5 Filed
                                           Filed07/26/19
                                                 10/15/18 Page
                                                          Page29
                                                               2 of
                                                                 of338
                                                                                                                                                                      \
                                  J                                                                                                                                       I




                                                       Amendment
                                                dated as of March 31, 2013

                                                           I. In General

The parties to this Amendment are Macquarie Equipment Flnance, Inc. (flkla Macquarie Equipment Finance, LLC)
("Macquarie"), Garage Media NY LLC ("GMNY'1, Garage Media LLC ("GM"). Macquarie and GMNY amend Lease
No. 001 dated October 26, 2011 between them (as previously amended, the "Lease") as provided In Articles I and II
of this Amendment; Macquarie and GM amend the Pledge and Security Agreement dated October 26, 2011 between
them ("GM Security Agreement'1 as provided In Articles I and Ill of this Amendment; and Macquarie and GMNY
amend the Security Agreement dated October 26, 2011 between them ("GMNY Security Agreement'1 as provided
In Article I and IV or this Amendment.

Capitalized terms used In this Amendment without definlUon are as defined In the Lease, the GM Security Agreement,
or the GMNY Security Agreement, as applicable. Each of lhe parties to this Amendment acknowledge and agree to
all of the provisions of this Amendment. Except as provided in this Amendment, the Lease GM Security Agreemen~
and GMNY Secu~ty Agreement remain the same and any or all interest, rights, and obligations of Macquarie, GMNY,
and GM are not changed. Each of the provisions of this Amendment will be effective only when this Amendment Is
executed by Macquarie, GM, and GMNY. When effective, this Amendment wiff be effective on and as or the dale first
stated above.

For clarity, Macquarle's rights In respect of the Security Deposit provided for in the Lease and GM Security
Agreement (as hereby amended) are independent of and cumulative with Its rights In respect of the Lessee Security
Deposit provided for in the GMNY Security Agreement (as hereby amended).

                                          II. Amendment No. 4 to Lease No. 001

The Base Tenn of the Lease is amended to be 81 months.

The Rental Payments of the Lease are amended to be:

                                                       Number of
           Renral Period        Rental Payment         Payment,                        lJaJes
               1-4               S       0.00                4              07/01/11 - 10/31/11
               5-12                151,559.00                8              11/01/11 - 06/30/12
              13-14                162,385.00                2              07/01/12 - 08/31/12
              15-17                 50,000.00                3              09/01/12- ll/30/12
              18 - 20              t62,38S.0O                3              12/01/12- 02/28/13
                21                 505,166.48                 I             03/01/13 - 03/31/13
             22-27                 100,000.00                6              04/01/13 -09/30/13
             28-81                 135,500.00                54             10/01/13 - 03/31/18

Section 6 of the Lease is amended to be:

        6. End of Term. At the end of the Base Term, Lessee may exercise one (only) of the following options,
        but only if Lessee gives irrevocable notice to Lessor unequivocally electing one of these options ("E:cercisl!
        Notice") and the Exercise Notice is received by Lessor at least 180 days before the end of the Base Tenn:
        (a) Return. Lessee may elect to return all of the Equipment, in which case Lessee will return the Equipment
             to Lessor in accordance with Section 16 within 10 days of the last day of the Base Term.
        (b) Renewal With End-Of-Term Ownership. Lessee may elect to renew the Base Term for a 9-month
             Renewal Tenn (i.e., through the Final Expiration Date). in which case: the Rental Payment for each
             Rental Period of the Renewal Term will be S 135,500 plus all applicable Taxes; all other provisions of
             this Lease will continue to apply; and, at the end of the Renewal Tenn, this Lease will terminate and
             Lessor will be entitled to Lessor's interest in the Equipment for S 1.
        (c) Purchase Option. Lessee may elect to purchase all of the Equipment on the last day of the Base Tenn, in
             which case: Lessee will make all payments required during the remainder of the Base Term; on or
             before the Inst day of the Base Term Lessee will pay Lessor a purchase price for the Equipment equal to
             $1,170,000 ("£nd-uf-Ter1t1 PurchQSc Option Price"), plus all applicable Taxes; and, on the last day of
             the Base Term, if Lessee hos paid such amounts and all other payments then due under this Lease, this
             Lease will terminate and Lessee will be entitled to Lessor' s interest in the Equipment.
        If one of the foregoing options is not exercised, or if hnving elected n return or purchase option Lessee foils to
        comply with the tenns of the elected option, Lessee will automatically be deemed to have ekctcd the renewal
        option provided in subsection (b) above




                                                  MtC:Jhlosh 110:Usrn 11ryncO.l1brary Cnn11incr1 cam .aririte.m.,i D.aia libtt11)' Mad 00¥in!o1ds lease Amd4 vi doc
            Case
             Case3:18-cv-01708-VLB
                   3:18-cv-01708-VLBDocument
                                     Document36-5
                                               1-5 Filed
                                                   Filed07/26/19
                                                         10/15/18 Page
                                                                  Page30
                                                                       3 of
                                                                         of338
                                       I   .,J




        The last three sentences of Section 19 of the Lease are replaced with:

                 Accordingly, the parties agree that the Lessor's Return shall be (a) when determined for a date that is on or
                 before the last day of the Base Term (i.e., on or before Man:h 31, 2018), the sum of the present value of the
                 Rental Payments lo become due for the remainder of the Base Tenn, discounted from their respective due
                 dates to the date of determination at 7.5% per annum, plus the preseat value of End-of-Tenn Purchase Option
                 Price discounted from the last day of the Base Term to the date of determination at the same rate; and
                 (b) when determined for a date that is after the last day of the Base Term, the product of one-ninth of the
                 End-of-Tenn Purchase Option Price, multiplied by the number of whole calendar months remaining in the
                 Term. For clarity, the Lessor's Return docs nol include, end Lessee shall be additionally liable for amounts
                 due under this Lease on or before the date for which Lessor's Return is being determined and other amounts
                 that may become due under this Lease after such date, including Taxes and other indemnity obligations.

                                             Ill. Amendment Na. 1 to GM Security Agreement

        The GM Security Agreement Is amended to reduce the amount of the Security Deposit from $1,050,000 to $500,000.
        GMNY hereby presenUy and absolutely pays to Lessor the enUrety of the funds held by Macquarie represenUng the
        $550,000 reduction In the Security Oeposl1 to be applied toward payment of GMNY's outstanding obligation under the
        Lease (and GM's Obligation under the GM Security Agreement and its Guaranty of GMNY's obligation), Including the
        obligation lo pay Lessor $550,000 for the Rental Payment plus all applicable Taxes due under the Lease (as hereby
        amended) on March 1, 2013.

                                           IV. Amendment No. 1 to GMNY Security Agreement

        Section 1.1 of the GMNY Security Agreement Is amended to add the following paragraph:

                       "Lessee Security Deposit" means, initially, $0. When in a calendar year Debtor's gross annual sales
                 revenue earned fiom the Mediamcsh equipment that is the subject of the Lease (the "Sign") exceeds
                 $4,250,000, the amount of the Lessee Security Deposit shall be increased, up to $550,000 in the aggregate, by
                 tbe amount of the excess less up to IS% of the excess that is sales commissions actually payable or to become
                 payable on the excess ("Excess Net Revenues"). Debtor shall unconditionally pay any such increase in the
                 11111uuul of tl1e Lessee Security Deposit to Secured Party within 45 dnyo of the end of the c3lcndar year in
                 which any Excess Net Revenues are .earned, and Secured Party shall hold the Lessee Security Deposit as
                 Collateral under this Agreement. The Lessee Security Deposit shall bear no interest and need not be
                 segregated from Lessor's general assets. The Lessee Security Deposit shall not be considered an advance
                 payment of rental or other Obligatio11s or a measure of Lessor's damages in case of default under the
                 Obligations or this Agreement or as conditioning, limiting, or affecting any other Collateral. Secured Party
                 may from time to time, without prejudice to any other remedy, use the Lessee Security Deposit to the extent
                 necessary to make good any payment arrearagcs or to satisfy any other covenant or obligation of Secured
                 Party hereunder and following any such application of Lessee Security Deposit, Debtor shell pay lo Secured
                 Party on demand the amount so applied in order to restore the Lessee Security Deposit to the amount that
                 would have been in the possession of Secured Party had no such application been made. If Secured Party
                 transfers its interest in the Obligations lo an assignee who assumes Secured Party's obligations under this
                 Agreement, Secured Party may assign the Lessee Security Deposit to the transferee and thi:rcafter shall b:ivc:
                 no further liability for the return of the Lessee Security Deposit. Upon satisfaction in full of all Obligations
                 and all commitments of Secured Party which may result in further Obligations, Secured Party shall pay over
                 to Debtor, on demand, the Lessee Security Deposit to the extent not applied.

Macquarie Equipment Finance, Inc.                Garage Media NY LLC                                           Garage Media, LLC


By:c;?Z,L/C~•
                 Andrew R Feldstein
                                                 B~-~-~-~-                                                     By,     (rfk-
NamefTille: \l.P.-andAsit, Gen Counsel           Name/Title: Gary Neff/ MP                                     Name/Title: Gary Neff/ MP

Date:     ':s -- /$) - / '?
                            -                    Date:    March 17, 2013                                       Date:        March 17. 2013




                                                                     Page 2 of2
                                                           Mu1n10~ HO U1cn c1ryndl' Libnry Cont11ncn cnm..appJunul Cb1.&.l1bury M11~ Dawoloa41 l,n.Jc Amd ◄ v• d«
Case
 Case3:18-cv-01708-VLB
       3:18-cv-01708-VLBDocument
                         Document36-5
                                   1-6 Filed
                                       Filed07/26/19
                                             10/15/18 Page
                                                      Page31
                                                           1 of
                                                             of438




                EXHIBIT F
                          Case
                           Case3:18-cv-01708-VLB
                                 3:18-cv-01708-VLBDocument
                                                   Document36-5
                                                             1-6 Filed
                                                                 Filed07/26/19
                                                                       10/15/18 Page
                                                                                Page32
                                                                                     2 of
                                                                                       of438

                                                                                                       )




                                                                    Guaranty
                                                                 October 26, 2010

              Obligor:                                 Macquarie:                                    Guarantor:

              Garage Media NY LLC and Garage           Macquarie Equipment Finance, LLC              Garen Alan Neff
              Media, LLC, and either or both of        2285 Franklin Road, Suite 100                 a/k/a Gary Neff
              them                                     Bloomfield Hills, Ml 48302
              l Union Place                                                                          22 Mountaincrest Drive
              Hartford, CT 06103                                                                     Cheshire, CT 064 I 0

                                                                                                     John Mark Schmid

                                                                                                     243 Chestnut Hill Rd
                                                                                                     Litchfield, CT 06759

                                                                                                     David Karl Schmid

                                                                                       <:-,          4 Old Orchard Way
                                                                                                     Tolland CT 06084

                        I. Agreements. The "Agreements" are any and all of the various agreements, instruments, documents, or
              other amngements, now or hereinafter arising, or from time to time in effect, by Obliger in favor of Macquarie or
              which Macquarie may be entitled to the benefit of, including such as are executed, entered into, or made by Obliger
              directly with or to Macquarie, or of which Macquarie is a third-party beneficiary, or which may be assigned or
              collaterally assigned, in whole or in part, to Macquarie, including any promissory notes, any personal property
              leases, and also including any security agreements, collateral agreements, or other agreements entered into in
              connection with or in furtherance of any of the foregoing or otherwise providing for additional collateral or security
              to Macquarie, in connection with a loan, lease, or other financial accommodation made by Macquarie to or for
              Obligor, or in connection with any other transaction to which Obliger is a party or otherwise bound. whether any of
              the foregoing are written or oral or electronic or otherwise established. Guarantor represents and wBmtnts that his
              legal name, as set forth on his birth certificate and his driver's license in the state of his residence, is as set forth
              above and that his address set forth above is his sole residence address. Guarantor will give Secured Party notice of
              any change in his name or address within 30 days of the change. The obligations of Guarantor under this Guaranty
              are joint and several, but as a matter with respect to which Macquarie shall have no obligation or concern and which
              will not condition, limit, or affect the obligations of Guarantor under this Guaranty, the persons who are the
              Guarantor under this Guaranty may allocate their obligations solely as among themselves in a separate written
              agreement.

                       2. Guaranty. As Guarantor will derive commercial benefit from the provisions of this Guaranty, and in
             order to induce Macquarie to enter into the Agreements, and for other good and valuable consideration, the receipt
             and sufficiency of which are hereby acknowledged, Guarantor unconditionally guarantees to Macquarie the full and
             prompt payment, observance and perfonnance when due of all obligations of Obligor arising under the Agreements
             (collectively, the "Guaranteed Obligations"). This Guaranty is absolute, continuing, unlimited, and independent.. and
             shall not be affected, diminished or released for any reason whatsoever, including the following: (a) any invalidity
             or lack of enforceability of any of the Guaranteed Obligations; or (b) the absence of any attempt by Macquarie to
             collect any of the Guaranteed Obligations from Obligor or any other guarantor of the Guaranteed Obligations, or the
             absence of any other action to enforce the same; or (c) the renewal, extension, acceleration or any other change in
             the time for payment of, or other tenns relating to the Guaranteed Obligations; or (d) any modification, amendment,
             waiver, or other change of the tenns of the Agreements, including any such modification, amendment, waiver, or
             change which expands or increases Guarantor's obligations under this Guaranty; or {e) the failure by Macquarie to
             take any steps to perfect and maintain any security interest in, or to preserve its rights to, any security or collateral
             relating to the Guaranteed Obligations; or (f) any action affecting Obliger or any other guarantor of the Guaranteed
             Obligations; or (g) any judicial or governmental action affecting Obliger or the Guaranteed Obligations, including
                                                                    Page 1·on
Y nmL1g.Kl10hK'IJ4 IJOl
             HOOC,ri934
                      Case
                       Case3:18-cv-01708-VLB
                             3:18-cv-01708-VLBDocument
                                               Document36-5
                                                         1-6 Filed
                                                             Filed07/26/19
                                                                   10/15/18 Page
                                                                            Page33
                                                                                 3 of
                                                                                   of438
                                                                                                       .)



              Obligor's release from the Guaranteed Obligatioos or the rejection or disaffinnance of the Agreements or other
              agreement or any of the tenns thereof; or (h) any disability, defense or cessation of the liability of Obligor; or (i) any
              assignment or transfer of any rights relating to the Guaranteed Obligations; or (j) any other circumstance which
              might otherwise constitute a defense or a discharge of Obligor, Guarantor or any other guarantor of the Guaranteed
              Obligations, including the disallowance of all or any portion of Macquarie's claims for payment or perfonnance of
              the Guaranteed Obligations under Section 502 ofTitle 11 of the United States Code.

                       3. Waivers; Subordination. Guarantor waives demand, protest or notice of any default or
              nonperformance by Obligor, all affirmative defenses, offsets and counterclaims against Macquarie, any right to the
              benefit of any security, and any requirement that Macquarie proceed first against Obligor, any other guarantor of the
              Guaranteed Obligations, or any collateral security. So Jong as any Guaranteed Obligations remain outstanding,
              Guarantor hereby unconditionally and irrevocably waives and releases any and all claims against Obligor now or
              hereafter arising out of or related directly or indirectly to any of the obligations of Guarantor under this Guaranty or
              any liabilities of Obliger to Macquarie, including any and all such claims arising from rights of subrogation,
              indemnity, reimbursement, contribution or setoff of Guarantor against Obliger, whether arising by contract or
              otherwise.

                      Guarantor hereby unconditionally and irrevocably subordinates any and all claims and rights it has or may
              have against Oblig<'<"lnow or hereafter however arising, including such as arise out of or relate directly or indirectly
              to any of the obligations of Guarantor under any other guaranty of Obligor's obligations to any other person,
              whether as a result of subrogation, indemnity, reimbursement, contribution or sctoff, and whether arising by
              contract or otherwise.

                       4. Payments. Guarantor agrees that all payments made or required to be made or otherwise payable by
              Obligor or Guarantor to Macquarie on any of the Guaranteed Obligations will, when made, be final. Guarantor
              agrees that if any Payment is recovered from or repaid by Macquarie, in whole or in part, in any bankruptcy,
              insolvency or other proceeding instituted by or against Obligor or Guarantor or any other guarantor of the
              Guaranteed Obligations, or any creditor of any of theirs, this Guaranty shall continue to be fully applicable to the
              Guaranteed Obligatious lo Uu: ~wm: exlt:nl w; lltough the payment so recovered or repaid had never been originally
              made.

                       5. Continuing Guaranty. This is a continuing Guaranty and shall not be revoked or terminated by
              Guarantor so long as any amount owed to Macquarie under the Agreements remains unpaid. Accordingly, this
              Guaranty shall not be satisfied by any intermediate payment of any Guaranteed Obligation, but shall remain in full
              force and effect until all Guaranteed Obligations which may at any time or from time to time be outstanding have
              been satisfied in full.

                        6. Assignment. This Guaranty may not be assigned by Guarantor without Macquarie's prior written
              consent Macquarie shall h:ive the unqualified right to assign this Guaranty or any portion hereof or any benefits
              hereunder to any party, without the consent of Guarantor or Obligor. Macquarie's Assignee shall have all of the
              rights, privileges and powers granted hereunder to Macquarie and shall have the right to rely upon this Guaranty.
              This Guaranty shall be binding upon, end inure to the benefit of, Guarantor and Macquarie and their respective
              successors and assigns (including any personal representatives).

                      7. Costs, Guarantor agrees to pay all costs and expenses, including all court costs and legal fees and
              expenses incurred by Macquarie in connection with the enforcement of this Guaranty (on an indemnity basis).

                      8. [nterpretation, This document contains the entire agreement of the parties concerning the guaranty of
             the Guaranteed Obligations by Guarantor, and may not be amended or modified except by a writing signed by
             Guarantor and Macquarie. The section headings and captions contained herein are for purposes of reference and
             convenience only and shall not in any way affect the meaning or interpretation of this Guaranty. This Guaranty may
             be eitecuted in one or more counterparts, each of which shall be deemed an original, but all of which together shall
             constitute one and the same instrument. None of the waivers, limitations, agreements, or other terms made or
             agreed lo by Guarantor in the various provisions of this Guaranty shall limit or affect the extent of the waivers,
                                                                    Page-2 of3•
Y nmk'.as'-IS0068934.00C
             K006ll'l34
                      Case
                       Case3:18-cv-01708-VLB
                             3:18-cv-01708-VLBDocument
                                               Document36-5
                                                         1-6 Filed
                                                             Filed07/26/19
                                                                   10/15/18 Page
                                                                            Page34
                                                                                 4 of
                                                                                   of438
                                                                                                      .J



              limitations, agreements, or other terms made or agreed lo by Guarantor elsewhere in this Guaranty. The
              performance of any obligation required of Guarantor hereunder may be waived only by a written waiver signed by
              Macquarie, and such waiver shall be effective only with respect to the specific obligation described. The waiver by
              Macquarie of a breach of any provision of this Guaranty by Guarantor shall not operate or be construed as a waiver
              of any subsequent breach of the same provision or another provision of this Guaranty. As to each Guaranteed
              Obligation, this Guaranty shall become effective automatically and without further action (and, for the avoidance of
              doubt, without notice thereof to Guarantor or notice of the acceptance by Macquarie of this Guaranty). In this
              Guaranty: the singular shall include the plural, and vice versa; the use of any gender shall be applicable to all
              genders; and tenns of inclusion are without limitation. The English language shall be the language used for the
              interpretation of and the giving of all notices under this Guaranty.

                       9. Choice of Law. This Guaranty shall be governed by the internal laws (as opposed to conflicts of law
              provisions) of the State of New York, USA provided that nothing contained herein shall prevent Macquarie from
              proceeding at its election against Guarantor in the courts of any other jurisdiction. If any provision of this Guaranty
              shall be prohibited by or invalid under that law, such provision shall be ineffective only to the extent of such
              prohibition or invalidity, without invalidating the remainder of such provision or the remaining provisions of this
              Guaranty. Guarantor hereby unconditionally and irrevocably consents to the jurisdiction of any courts of record


              unconditionally waive trial by jury In any legal action or procee
              Guaranty.
                                                                                           rnbt
              having jurisdiction within the State of New York, USA and waives any objection relating to improper venue or forum
              non conveniens to the conduct of any proceeding in any such court. The parties hereby irrevocably and
                                                                                                         to enforce or de£end this

                                                                                           ,          V
                                                                                           Neff
                                                                              Date: _______,_o--+-I~_,__)_1_0 _ __



                                                                              John~-=--
                                                                                   0__~_~
                                                                              Date: _ _ __/
                                                                                          ___
                                                                                            ,             z.
                                                                                                          __     ~_'C)_


                                                                               ~ c?---5 :=>
                                                                              David Karl Schmid
                                                                              Date: _ _    /_D.,.._}_L_C:,_/_Ja_J_o_
                                                                                                  I        I




                                                                   Pnge 3•of3·
Y.'nink•a~ M006K9H OOC'
             KOU6K934
Case
 Case3:18-cv-01708-VLB
       3:18-cv-01708-VLBDocument
                         Document36-5
                                   1-7 Filed
                                       Filed07/26/19
                                             10/15/18 Page
                                                      Page35
                                                           1 of
                                                             of338




                 EXHIBIT G
                       Case
                        Case3:18-cv-01708-VLB
                              3:18-cv-01708-VLBDocument
                                                Document36-5
                                                          1-7 Filed
                                                              Filed07/26/19
                                                                    10/15/18 Page
                                                                             Page36
                                                                                  2 of
                                                                                    of338


                             METZ LEWIS 8RODMAN MUST O'KEEFE LLC
                             535 Smithfield Street Suite 800 Pittsburgh, Pennsylvania 15222
                             1 412.918.1100 r:412 918.1199 www.metzlewis.com




                                                                        October 2, 2018




                              Garage Media NY LLC                                  Garage Media, LLC, Guarantor
                              1 Union Place                                        1 Union Place
                              Hartford, CT 06103                                   Hartford, CT 06 I 03
                              Attention:    Garett A. Neff

                              Garett A. Neff, Guarantor                            John M. Schmid, Guarantor
                              22 Mountaincrest Drive                               167 Fem Avenue
                              Cheshire, CT 06410                                   Litchfield, CT 06759

 ATTORNEYS AT LAW
                              David K. Schmid, Guarantor
                              4 Old Orchard Way
JOHN R. O'KEEFE, JR.
                              Tolland, CT 06084

                                       Re:        Notice of Past Due Payments -
                                                  October 26, 2010 Lease Agreement, as amended

                             Gentlemen:

                                    Reference is made to that certain Lease Agreement dated October 26, 2010
                             between Garage Media NY LLC (the "Lessee") and Huntington Technology
                             Finance, Inc. (formerly known as Macquarie Equipment Finance, Inc. and fonnerly
                             known as Macquarie Equipment Finance, LLC) (the "Lessor") (as amended, the
                             "Lease Agreement"). Payment and performance of all obligations of Lessee under
                             the Lease Agreement were unconditionally guaranteed by Garage Media, LLC,
                             Garett Alan Neff, John Mark Schmid and David Karl Schmid (each a "Guarantor"
                             and together, the "Guarantors").

                                    According to Lessor's records, rental payments, truces and other amounts
                             due under the Lease Agreement have not been paid since on or about May 8, 2015.
                             As of October I, 2018, the amount past due to the Lessor was computed as follows:

                                                 Past Due Payments                     $6,568,663.35
                                                 Late Interest                          1,450,380.00

                                                                   TOTAL:              $8,019,043.35

                             These amounts, as adjusted from day to day, are overdue and must be paid
                             immediately. You should contact Edward Kitchen to detennine the exact amount
                             due on the date you anticipate making payment. The contact information for
                             Edward Kitchen is as follows:
                              Direct Dial· 412.918.1133            e-mail: jokeefc@melZ.lewis.com       Cellular: 412.848.43S6
Case
 Case3:18-cv-01708-VLB
       3:18-cv-01708-VLBDocument
                         Document36-5
                                   1-7 Filed
                                       Filed07/26/19
                                             10/15/18 Page
                                                      Page37
                                                           3 of
                                                             of338




       Page 2 of2
       October 2, 2018



                                  Edward Kitchen, Senior Vice President
                                     The Huntington National Bank
                                            310 Grant Street
                                       Grant Building, 2nd Floor
                                         Pittsburgh, PA 15219
                                      Telephone: (412) 667-6527


       In the meantime, the Lessor expressly reserves all rights and remedies available to
       it by agreement, at law or in equity because due to the past due rental payments,
      taxes and other amounts due under the Lease Agreement. No delay of the Lessor
      to take any action with respect to the same shall be construed to constitute a waiver
      of Lessor's rights under the Lease Agreement, at law or in equity or impair or
      otherwise prejudice the later exercise of any such rights or remedies. Nothing
      contained in this letter, in any prior or subsequent communication among or
      between the Lessor, its counsel, the Lessee, the Guarantors and/or their counsel, or
      any action by the Lessor or any failure by it to act, shall be construed to constitute
      or shall be deemed as: (i) a course of dealing obligating the Lessor to take or not
      take any action at any time, (ii) a commitment or an agreement to make a
      commitment with regard to any possible restructure of the Lease Agreement, or
      (iii) an agreement to forbear from exercising any rights or remedies.

                                                  Very truly yours,

                                       &                 ()~,49--
                                                   ohn R. O'Keefe,~
      JRO/sal

      cc:       Christopher Blau, Esquire      cblau@zeislaw.com
                Edward J. Kitchen, Senior Vice President edward.kitchen@huntington.com




      Direct Dial. 412.918 1133              c•mail jokecfe@metzlewis.com   Cellular: 4 I 2 848.43S6
                                    Case
                                     Case3:18-cv-01708-VLB
                                           3:18-cv-01708-VLBDocument
                                                             Document36-5
                                                                       1-8 Filed
                                                                           Filed07/26/19
                                                                                 10/15/18 Page
                                                                                          Page38
                                                                                               1 of
                                                                                                 of138
    JS -1-1 (Rev 06i17)                                                        CIVIL COVER SHEET
    The JS 44 civil COV\.'T sheet and lhc information contaim.-d herein ncilh\.-r n.-placc nor supplcm\."111 the filing and service of plead in~ or oth\.'T papt."l'S as n.-quin.-d by law. except as
    provided by local rules of court. This fonn. approved by lhc Judicial Confcn."llce of lhe Unit\.-d States in Scpl\."TTlbcr 1974. is n.-qu1rcd for the use of 1hc Clerk of Court for lhe
    purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON .VE.\7 PAGE OF THIS FOR.If)
    I. (a) PLAINTIFFS                                                                                              DEFENDANTS
    Huntington Technology Finance, Inc. f/k/a Macquarie Equipment                                                Neff, Garrett A. a/k/a Neff, Gary: Schmid, John M.; and Schmid, David
    Finance, Inc. f/_k/a Macquarie Equipment Finance, LLC                                                        K.
       (b) County ofRcsidcncc of First List'--d rtain1iff            _A_ll_e_g_h_
                                                                                e_n-y______                        County of Rcsid\.'llce of First lisl\.-d Defendant                          _N
                                                                                                                                                                                                _ e_w_H~a_v_e_n______
                                     (£.YCEPT IN US. PLAINTIFF CASES}                                                                      (I.VU.S PUI.VTIFFCASESONLYJ
                                                                                                                   NOTE;       IN LAND CONDEMN,\ TION CASES. USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.

       (c) Attomt.-ys (Firm Name, Address, amt Telepl1011e f,,'11111/wr)                                           Attorneys (fj'K1101<'tt)

    Carmody Torrance Sandak & Hennessey LLP, 195 Church Street, P.O.                                             Zeisler & Zeisler, P.C., 10 Middle Street, 15th Floor, Bridgeport,
    Box 1950, New Haven, Connecticut 06509-1950; (203) 777-5501                                                  Connecticut 06604; (203) 368-4234

    II. BASIS OF JURISDICTION (Plncea,1 '"X"i11011eBox011(1·)                                        Ill. CITIZENSHIP OF PRINCIPAL PARTIES fPlnce 1111 •·x" i11 011e Bo.rJiJr Plni111iff
                                                                                                              (For Dfrersi(I Cnses 011(1•)                                                         nm/ 011~ Bo.rjor De/e11da111)
    01    U S Government                 OJ     Federal Question                                                                            PTF           DEF                                                       PTf        OEF
            Plaintiff                             ( .S. Go,·en1111e111 Not a Par/\)                      Citi=i ofThis Slate                O I            :X           lm:oiporaled or Prineipal Place              O 4       0 4
                                                                                                                                                                          orBusine In Tl1is State

CJ 2      U S Govqi;imenr                ~4     Diversity                                                Citizen or Another Slate           0 1            0      2 Incorporated n11tf Principal Place               ~    s a      5
             o.:renclant                          (/11diarte Citi:e1ttltip of Pnnies bi Item Ill>                                                                          of Business In Another State

                                                                                                         Citizen or Subject or a            0 3            0      3     Fon:i~'ll Nation                             o    6    a   6
                                                                                                           Fon:icn Counlrv
    IV. NATURE OF SUIT (Plncea11 "'X '" i11011e80.r011M                                                                                                     Click here for: Nature of Suit Code Dcscnouons.
I                          I                                       TORTS                                     FORFElrnR.urENALTV                                BANKRUPTc:Y                              OTHER S-1,\TUTf:.!i            I
CJ 110 Insurance                           PERSOS,\L IN.JURY                 PERSO'.1-AL l:SJ\JRV        0 625 Drug Related Sc:1zun:              0 422 Appeal 28 IJSC 158                         u 375 false Claims Acl
0 120 Marine                            O 310 Aiiplanc                    O 365 Personal Injury •              or Property 21 ·sc 881             0 423 Withdrawal                                 O 376 Qui Tam (31 USC
0 130 Miller Act                        O 315 Aiiplane Product                   Product Lfobility       0 6900thcr                                     28 USC IS 7                                      3729(a))
0 140 Negotiable lnstrumenl                     Liability                 O 367 Heallh Can::
0 150 Recovery or Overpayment           CJ 320 Assault. Libel &                  Pharmaceutical                                                  t-:JEiii~El~~l5?::a~:l[~[:::t
                                                                                                                                                 l-    rw . . r • -,w·r.;      O
                                                                                                                                                                               u -100
                                                                                                                                                                         .- ,,,..
                                                                                                                                                                                      Slate Reapportionment
                                                                                                                                                                                 4 IO Antitrusl
       & Enforcemcnr or Judgment                 Slander                         Personal Injury                                                  0 820 Copyrights                                 O 430 Banks and Banking
Cl 151 Medicare Act                     Cl 330 Federal Employers'                Product Liability                                                CJ 830 Patent                                    CJ -150 Commerce
0 152 Recovery or Dcfouhcd                       Liability                Cl 368 Asbcslos Personal                                                0 835 Palcnt - Abbrevia1cd                       O 460 Dcporu1ion
       Student Loans                    O 340 Manne                              Injury Product                                                         New Drug Application                       O 470 Racketeer ln0uenccd and
                                        0 345 Marine Producl
       {Excludes Veterans)
0 153 Recovery of Overpayment                    Liabilhy
                                                                                 Liability
                                                                           PERSOSAL PROPERTY                          ...........                 0 840 Trademark
                                                                                                                                                       ............ ,                                      Corrupt Organi1ll1ions
                                                                                                                                                                                                   0 480 Consumer Cn:dit
       of Veteran"s Benefits            O 350 Mo1or Vehicle              O 370 Other Fraud               0 710 Fair Labor Standards               0  861 IIIA (139511)                             CJ 490 Cable'Sat TV
Cl 160 Stockholders· Suits              O 355 Motor Vehicle              O 371 Trulh in Lcndini:                 Act                              0  862 Black Luns (923 )                         0 850 Sccuri1ics- Commodities.
X 190 O1hcr Contract                            Product Liabiht)'        0 380 Other Personal            CJ 720 Labor, Mallllgcmcnt               0  863 DIWC DIWW (41JS(gH                                fachani;e
0 195 Contract Producl Liability        O 360 Other Personal                    Property Damage                  Relations                        CJ 864 SSIDTitle XVI                             Cl 890 Other Stalutory Actions
0 196 Franchise                                 Injury                   CJ 385 Propeny Damage           0 740 Railway Labor Act                  CJ 86S RSI (~0S(g)I                              0 89 I Agricultural Acts
                                        0 362 Personal Injury •                 Produc1 Liability        0 75 I Family and Mcdical                                                                 0 893 Environmental Ma11crs
                                                Medical Malp~tice                                                leave Acl
           REAL PROPERTY                     CIVIL RIGHTS                 PRJ•.nNER PETITIONS
                                                                                                                                                                                          ,.,-:::,=-~--t O 89S ~::dom or lnfonnation
                                                                                                                                                 t--:F:::E:::O:--:IE:-:RA:-:-:L-:T:-'A:--:X:-:=
I                                                                                                        0 790 Other Labor Litiga1ion
0     210 Land Condemnation             0 -1-10 Other Civil Righls         lla!H!,u Cqrpus:              O 791 Employee Rcun:mem                  O 870 Ta.~es (U.S Plainriff                   O 896 Atbitr:uion
0     220 Fon:closun:                   CJ 4-11 Voting                   0 463 Alien Detainee                   Income Security Act                     or Dcfcnd:ml)                           CJ 899 Adminis1rative Procedure
0     230 Renl Lease & Ejectment        0 442 Employmeni                 0 510 Motions 10 Vacate                                                  0 871 IRS - TI1ird Party                               AcL•Review or Appeal of
Cl    240 Tons lo Land                  0 443 Housing                           Sentence                                                                26 USC 7609                                      Agency Decision
0     245 Ton Product Liability                 Accommoda1ions           0 530 General                                                                                                             0 950 Cons111u1ionality or
0     290 All Other Real Property       0 445 Amer. w Disabilili,:.J •   0 53S Death Penalty                   11\11\IIGRATION                                                                           State Stalutes
                                                Employment                 Other:                        □ 462 Naturabz.:uion Applicauon
                                        0 4-16 Amer w Disabilitic1 •     0 S-10 Mandamus & Other         0 46S Other lmmi~ration
                                               Olhcr                     0 550 Civil Righls                    Actions
                                        Cl 448 Education                 □ 555 Prison Condition
                                                                         0 S Civil Detainee•
                                                                               Condilions of
                                                                               Confinemcn1
V. ORIGIN (Plnce<111              "X"i11011t8a.r011M
~I        Original             O 2 Rcmov'-'tl from          0 3          Remanded from              0 4 Rcins1a1cd or        CJ 5 Transferred from                      0 6 Multidislricl                   0 8 Multid1strict
          Procc1."tling            Slate Court                           Appclla1c Court                Reopened                      Anoth1.-r District                            litigation -                Litigation •
                                                                                                                                     (spedti•)                                      Transfer                   Din.'CI File
                                            Cite lhc U.S. Civil Siatute under which you arc filing (Dn nat ci1ej11risdic1inn11/ .,r111111c.• 11nle.~, di"".,ity)·
VI. CAUSE OF ACTION 2~ U.S.~ . ~ection 1332 a 1
                                            Bncf dcscnpllon of cause:
                                             breach of contract of uarant                    of e ui ment lease
VII. REQUESTED IN     CJ CBECK IFTHIS IS A CLASS ACTION                                                DEMANDS                                                    CHCCK YES only if dcmanikd in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                      8,100,000.00                                              JURY DEMAND:         0 Y1.'S    )11No
VIII. RELATED CASE(S)
                        (See i11str1,cti01u):
      IFANY                                                                                                                                            DOCKET NUMB ·R
DATE
10/15/2018
    "OR OFF      " USE O~L\'

      RECEIPT#                      AMOUNT                                      APPLYING IFP                                        JUDGE                                           MAG. JUDGE
